EXHIBIT 10.1
 
 
EXECUTION VERSION


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 


AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
February 11, 2015
 
(amending and restating the Credit Agreement dated as of March 10, 2011)
 
among
 
RALPH LAUREN CORPORATION, ACQUI POLO C.V., POLO FIN B.V. and RALPH LAUREN ASIA
PACIFIC LIMITED,
 
as Borrowers,
 
The Lenders Party Hereto
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
BANK OF AMERICA, N.A.,
 
as Syndication Agent
 
and
 
WELLS FARGO BANK, N.A., HSBC BANK USA, N.A. and DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agents
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


J.P. MORGAN SECURITIES LLC, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
 
as Bookrunners and Lead Arrangers
 


 


 


 
 

--------------------------------------------------------------------------------

 


Table of Contents
 
Page
 
ARTICLE I DEFINITIONS
  1  
SECTION 1.01. Defined Terms
  1  
SECTION 1.02. Classification of Loans and Borrowings
  27  
SECTION 1.03. Terms Generally
  27  
SECTION 1.04. Accounting Terms; GAAP
  27  
SECTION 1.05. Exchange Rates
  28



ARTICLE II THE CREDITS
  29  
SECTION 2.01. Commitments
  29  
SECTION 2.02. Loans and Borrowings
  30  
SECTION 2.03. Requests for Borrowings
  31  
SECTION 2.04. Letters of Credit
  32  
SECTION 2.05. Funding of Borrowings
  38  
SECTION 2.06. Interest Elections
  39  
SECTION 2.07. Termination and Reduction of Commitments
  40  
SECTION 2.08. Repayment of Loans; Evidence of Debt
  41  
SECTION 2.09. Prepayment of Loans
  42  
SECTION 2.10. Fees
  43  
SECTION 2.11. Interest; Eurocurrency Tranches
  43  
SECTION 2.12. Alternate Rate of Interest
  44  
SECTION 2.13. Increased Costs
  45  
SECTION 2.14. Break Funding Payments
  46  
SECTION 2.15. Taxes
  47  
SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
  50  
SECTION 2.17. Mitigation Obligations; Replacement of Lenders
  52  
SECTION 2.18. Change in Law
  53  
SECTION 2.19. Defaulting Lenders
  54



ARTICLE III REPRESENTATIONS AND WARRANTIES
  56  
SECTION 3.01. Organization; Powers
  56  
SECTION 3.02. Authorization; Enforceability
  56  
SECTION 3.03. Governmental Approvals; No Conflicts
  56  
SECTION 3.04. Financial Condition; No Material Adverse Change
  56  
SECTION 3.05. Properties
  57  
SECTION 3.06. Litigation and Environmental Matters
  57  
SECTION 3.07. Compliance with Laws and Agreements
  57  
SECTION 3.08. Investment Company Status
  58  
SECTION 3.09. Taxes
  58  
SECTION 3.10. ERISA
  58  
SECTION 3.11. Disclosure
  58  
SECTION 3.12. Subsidiary Guarantors
  59

 
 
i

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV CONDITIONS
 59  
SECTION 4.01. Effective Date
  59  
SECTION 4.02. Each Credit Event
  60  
SECTION 4.03. Additional Condition to Initial Borrowing by Subsidiary Borrowers
  61



ARTICLE V AFFIRMATIVE COVENANTS
  61  
SECTION 5.01. Financial Statements; Ratings Change and Other Information
  61  
SECTION 5.02. Notices of Material Events
  62  
SECTION 5.03. Existence; Conduct of Business
  63  
SECTION 5.04. Payment of Obligations
  63  
SECTION 5.05. Maintenance of Properties; Insurance
  63  
SECTION 5.06. Books and Records; Inspection Rights
  63  
SECTION 5.07. Compliance with Laws
  64  
SECTION 5.08. Use of Proceeds and Letters of Credit
  64  
SECTION 5.09. Guarantee Agreement Supplement
  64



ARTICLE VI NEGATIVE COVENANTS
  65  
SECTION 6.01. Indebtedness
  65  
SECTION 6.02. Liens
  66  
SECTION 6.03. Sale of Assets
  67  
SECTION 6.04. Fundamental Changes
  67  
SECTION 6.05. Investments, Loans, Advances, Guarantees and Acquisitions
  67  
SECTION 6.06. Transactions with Affiliates
  68  
SECTION 6.07. Consolidated Leverage Ratio
  69  
SECTION 6.08. Anti-Corruption Laws and Sanctions
  69



ARTICLE VII EVENTS OF DEFAULT
  69



ARTICLE VIII THE ADMINISTRATIVE AGENT
  72



ARTICLE IX GUARANTEE
  74  
SECTION 9.01. Guarantee
  74  
SECTION 9.02. No Subrogation
  75  
SECTION 9.03. Amendments, etc. with respect to the Subsidiary Obligations
  75  
SECTION 9.04. Guarantee Absolute and Unconditional
  76  
SECTION 9.05. Reinstatement
  77  
SECTION 9.06. Payments
  77  
SECTION 9.07. Keepwell
  77



ARTICLE X MISCELLANEOUS
  77  
SECTION 10.01. Notices
  77  
SECTION 10.02. Waivers; Amendments
  79  
SECTION 10.03. Expenses; Indemnity; Damage Waiver
  80  
SECTION 10.04. Successors and Assigns
  81  
SECTION 10.05. Survival
85  
SECTION 10.06. Counterparts; Integration; Effectiveness
  85  
SECTION 10.07. Severability
  86

 
 
ii

--------------------------------------------------------------------------------

 
 
 

 
SECTION 10.08. Right of Setoff
  86  
SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process
  86  
SECTION 10.10. WAIVER OF JURY TRIAL
  87  
SECTION 10.11. Headings
  87  
SECTION 10.12. Confidentiality
  87  
SECTION 10.13. Satisfaction in Applicable Currency
  88  
SECTION 10.14. [Reserved]
  88  
SECTION 10.15. No Fiduciary Duty
  88  
SECTION 10.16. USA PATRIOT Act
  89  
SECTION 10.17. Amendment and Restatement
  89

 















 

EXHIBITS:    
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Form of Opinion of Loan Parties’ Counsel
Exhibit C
--
Form of Guarantee Agreement
Exhibit D-1
--
Form of New Lender Supplement
Exhibit D-2
--
Form of Commitment Increase Supplement
Exhibit E-1
--
Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes
Exhibit E-2
--
Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes
Exhibit E-3
--
Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes
Exhibit E-4
--
Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes



 
iii

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 11, 2015 (this
“Agreement”), among RALPH LAUREN CORPORATION, ACQUI POLO C.V., POLO FIN B.V.,
RALPH LAUREN ASIA PACIFIC LIMITED, the LENDERS party hereto, BANK OF AMERICA,
N.A., as Syndication Agent, WELLS FARGO BANK, N.A., HSBC BANK USA, N.A. and
DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agents, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.
 
WHEREAS, certain of the parties hereto are parties to the Existing Credit
Agreement (as hereinafter defined); and
 
WHEREAS,  the parties hereto wish to amend and restate the Existing Credit
Agreement upon the terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, the parties hereto hereby agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:
 
ARTICLE I
 
Definitions
 
Section 1.01. Defined Terms.
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.  Only Loans denominated in
dollars may be ABR Loans.
 
“Adjusted Debt” means, for any date, all Indebtedness of the Parent Borrower and
its Subsidiaries (computed on a consolidated basis) outstanding on such date
plus 800% of Consolidated Lease Expense for the period of four consecutive
Fiscal Quarters ended on such date.
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders hereunder, together with any non-U.S. Affiliate of JPMorgan, to
the extent that JPMorgan determines that it is necessary or appropriate to use
such non-U.S. Affiliate in acting as administrative agent hereunder.  Any
obligations owed by any Borrower to the Administrative Agent hereunder shall be
owed solely to JPMorgan, and not to any Affiliate of JPMorgan, unless such
Borrower otherwise agrees in writing.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 


 
1

--------------------------------------------------------------------------------

 




 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent Party” has the meaning assigned to such term in Section 10.01(d).
 
“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate that would be
calculated as of such day (or if such day is not a Business Day, the immediately
preceding Business Day) in respect of a proposed Eurocurrency Loan with a
one-month Interest Period plus 1%.  Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or such LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or such LIBO Rate, respectively.
 
“Alternative Currency” means (a) Euros, Hong Kong Dollars and Yen and (b) any
other currency (other than dollars) that is freely available, freely
transferable and freely convertible into dollars and in which dealings in
deposits are carried on in the London interbank market, provided that such
currency is reasonably acceptable to the Administrative Agent, the Lenders and,
in the case of an Alternative Currency Letter of Credit, the applicable Issuing
Bank.
 
“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent, calculated in accordance with Section 1.05, of the aggregate undrawn
and unexpired amount of all outstanding Alternative Currency Letters of Credit
at such time plus (b) the Dollar Equivalent, calculated in each case using the
Exchange Rate at the time the applicable LC Disbursement is made, of the
aggregate principal amount of all LC Disbursements in respect of Alternative
Currency Letters of Credit that have not yet been reimbursed at such time.
 
“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Borrower or any of its Affiliates from
time to time concerning or relating to bribery or corruption.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that for
purposes of Section 2.19 “Applicable Percentage” shall mean the percentage of
the total Commitment (disregarding any Defaulting Lender’s Commitment)
represented by each Lender’s Commitment.  If the Commitments have terminated or
expired, “Applicable Percentage” shall mean, with respect to any Lender, the
percentage of the aggregate principal amount of the Revolving Credit Exposure
represented by the aggregate outstanding principal amount of such Lender’s
Revolving Credit Exposure.
 


 
2

--------------------------------------------------------------------------------

 




 
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, or
with respect to the commitment fees payable hereunder, or with respect to the
Applicable Commercial Letter of Credit Rate, as the case may be, the applicable
rate per annum set forth below (expressed in basis points) under the caption
“Eurocurrency Spread” or “Commitment Fee Rate” or “Applicable Commercial Letter
of Credit Rate”, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt:
 



 
Index Debt Ratings
Eurocurrency
Spread
Commitment
Fee Rate
Applicable
Commercial
Letter of
Credit Rate
Level I
³ A+ by S&P or A1
by Moody’s
75.0
6.0
37.50
Level II
A by S&P or A2 by
Moody’s and not
Level I
87.5
7.0
43.75
Level III
A- by S&P or A3 by
Moody’s and not
Level I or II
100.0
9.0
50.00
Level IV
BBB+ by S&P or
Baa1 by Moody’s
and not Level I, II
or III
112.5
12.5
56.25
Level V
BBB by S&P or
Baa2 by Moody’s
and not Level I, II,
III or IV
125.0
15.0
62.50
Level VI
<  BBB- by S&P or
Baa3 by Moody’s
137.5
17.5
68.75



For purposes of the foregoing, (i) if both Moody’s and S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the next-to-last sentence of this definition), then such rating
agency shall be deemed to have established a rating for the Index Debt in Level
VI; (ii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall fall within different Levels, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Levels lower than the other, in which case the
Applicable Rate shall be determined by reference to the Level next below that of
the higher of the two ratings; and (iii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Parent Borrower to the Agent and the Lenders pursuant
to Section 5.01 or otherwise.
 


 
3

--------------------------------------------------------------------------------

 




 
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.  If the rating system of Moody’s or
S&P shall change, or if both such rating agencies shall cease to be in the
business of rating corporate debt obligations, the Parent Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating
agencies, and, pending the effectiveness of any such amendment, the Applicable
Rate shall be determined by reference to the rating most recently in effect
prior to such change or cessation.  If either (but not both) of Moody’s and S&P
shall cease to have in effect a rating (whether as a result of such agency
ceasing to be in the business of rating corporate debt obligations or
otherwise), the Applicable Rate shall be determined by reference to the rating
of the other rating agency.
 
“Approved Fund” has the meaning assigned to such term in Section 10.04.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Available Commitment” means, as to any Lender at any date of determination, an
amount in dollars equal to the excess, if any, of (a) the amount of such
Lender’s Commitment in effect on such date over (b) the Revolving Credit
Exposure of such Lender on such date.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means, as applicable, the Parent Borrower or the applicable
Subsidiary Borrower.
 
“Borrower Qualified Keepwell Provider” means any Qualified Keepwell Provider
that is a Borrower.
 


 
4

--------------------------------------------------------------------------------

 




 
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Parent Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude (i) any day on which banks are not
open for dealings in dollar deposits or deposits in the applicable Alternative
Currency in the London interbank market, (ii) in the case of a Eurocurrency Loan
denominated in Euros, any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer System is not open for settlement of payment
in Euros or (iii) in the case of a Eurocurrency Loan denominated in an
Alternative Currency other than Euro, any day on which banks are not open for
dealings in such Alternative Currency in the city which is the principal
financial center of the country of issuance of the applicable Alternative
Currency.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the date of this Agreement, (b) any change after the date of this
Agreement in any law, rule, treaty or regulation or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.13(b), by any office
of such Lender from or at which Loans and/or Letters of Credit are made or
issued, or are booked, as the case may be, in accordance with the terms of this
Agreement) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided however, for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case in clauses (x) and (y) be deemed to be a “Change in Law,” regardless
of the date enacted, adopted or issued.
 
“Co-Documentation Agents” means Wells Fargo Bank, N.A., HSBC Bank USA N.A. and
Deutsche Bank Securities Inc., each in its capacity as co-documentation agents
and its successors in such capacity.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 


 
5

--------------------------------------------------------------------------------

 




 
“Commercial Letter of Credit” means a commercial documentary letter of credit
issued by an Issuing Bank for the account of the Parent Borrower or jointly and
severally for the account of the Parent Borrower and any of its Subsidiaries for
the purchase of goods in the ordinary course of business.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.07, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04 or (c) increased from time to time pursuant to Section
2.01(b).  The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, in the New Lender Supplement pursuant to which such Lender shall
become a party hereto or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable.  The initial aggregate
amount of the Lenders’ Commitments is $500,000,000.
 
“Commitment Increase Supplement” means a supplement to this Agreement
substantially in the form of Exhibit D-2.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 est
seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning assigned to such term in Section 10.01(d).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDAR” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or losses (including any noncash impairment of
assets, and, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash losses on
sales of assets outside of the ordinary course of business and including
non-cash charges arising from the application of Statement of Financial
Accounting Standards No. 142 (or the corresponding Accounting Standards
Codification Topic, as applicable) and (f) Consolidated Lease Expense and minus,
(x) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business) and (iii) income tax credits (to the extent not netted from income tax
expense) and (y) any cash payments made during such period in respect of
 
 
 
6

--------------------------------------------------------------------------------

 
 
items described in clause (e) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income, all as determined on a consolidated basis
in accordance with GAAP.
 
For the purposes of calculating Consolidated EBITDAR for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Parent Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDAR for such Reference Period shall
be reduced by an amount equal to the Consolidated EBITDAR (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDAR (if negative) attributable thereto for such Reference Period, and (ii)
if during such Reference Period the Parent Borrower or any Subsidiary shall have
made a Material Acquisition, Consolidated EBITDAR for such Reference Period
shall be calculated after giving pro forma effect thereto (taking into account
(A) such cost savings as may be determined by the Parent Borrower in a manner
consistent with the evaluation performed by the Parent Borrower in deciding to
make such Material Acquisition, as presented to the Parent Borrower’s Board of
Directors, provided that the Parent Borrower may take into account such cost
savings only if it in good faith determines on the date of calculation that it
is reasonable to expect that such cost savings will be implemented within 120
days following the date of such Material Acquisition (or in the case of any
calculation made subsequent to such 120th day, that such cost savings have, in
fact, been implemented) and (B) all transactions that are directly related to
such Material Acquisition and are entered into in connection and substantially
contemporaneously therewith) as if such Material Acquisition occurred on the
first day of such Reference Period.  As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
of a business or operating unit of a business, (ii) all or substantially all of
the common stock or other Equity Interests of a Person or (iii) in any case
where clauses (i) and (ii) above are inapplicable, the rights of any licensee
(including by means of the termination of such licensee’s rights under such
license) under a trademark license to such licensee from the Parent Borrower or
any of its Affiliates (the “Acquired Rights”), and (b) involves the payment of
consideration by the Parent Borrower and its Subsidiaries in excess of
$50,000,000; “Material Disposition” means any Disposition of property or series
of related Dispositions of property that yields gross proceeds to the Parent
Borrower or any of its Subsidiaries in excess of $50,000,000.  In making any
calculation pursuant to this paragraph with respect to a Material Acquisition of
a Person, business or rights for which quarterly financial statements are not
available, the Parent Borrower shall base such calculation on the financial
statements of such Person, business or rights for the then most recently
completed period of twelve consecutive calendar months for which such financial
statements are available and shall deem the contribution of such Person,
business or rights to Consolidated EBITDAR for the period from the beginning of
the applicable Reference Period to the date of such Material Acquisition to be
equal to the product of (x) the number of days in such period divided by 365
multiplied by (y) the amount of Consolidated EBITDAR of such Person, business or
rights for the twelve-month period referred to above (calculated on the basis
set forth in this definition).  In making any calculation pursuant to this
paragraph in connection with an acquisition of Acquired Rights to be followed by
the granting of a new license of such Acquired Rights (or any rights derivative
therefrom), effect may be given to such grant of such new license (as if it had
occurred on the date of such acquisition) if, and only if, the
 


 
7

--------------------------------------------------------------------------------

 




 
Parent Borrower in good faith determines on the date of such calculation that it
is reasonable to expect that such grant will be completed within 120 days
following the date of such acquisition (or in the case of any calculation made
subsequent to such 120th day, that such grant has, in fact, been completed).
 
“Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rentals payable by the Parent Borrower and its Subsidiaries
for such period with respect to leases of real and personal property, determined
on a consolidated basis in accordance with GAAP; provided that payments in
respect of Capital Lease Obligations shall not constitute Consolidated Lease
Expense.
 
“Consolidated Leverage Ratio” means on the last day of any Fiscal Quarter, the
ratio of (a) Adjusted Debt on such day to (b) Consolidated EBITDAR for the
period of four consecutive Fiscal Quarters ending on such day.
 
“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Parent Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Parent Borrower or is merged into or consolidated with the
Parent Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Parent Borrower) in which the Parent
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Parent Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Parent Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.
 
“Consolidated Net Worth” means as of any date of determination thereof, the
excess of (a) the aggregate consolidated net book value of the assets of the
Parent Borrower and its Subsidiaries after all appropriate adjustments in
accordance with GAAP (including, without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization) over (b) all of the
aggregate liabilities of the Parent Borrower and its Subsidiaries, including all
items which, in accordance with GAAP, would be included on the liability side of
the balance sheet (other than Equity Interests, treasury stock, capital surplus
and retained earnings), in each case determined on a consolidated basis (after
eliminating all inter-company items) in accordance with GAAP; provided, however,
that in calculating Consolidated Net Worth the effects of the Statement of
Financial Accounting Standards No. 142 (or the corresponding Accounting
Standards Codification Topic, as applicable) shall be disregarded.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.
 


 
8

--------------------------------------------------------------------------------

 




 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans, (ii) fund all or any portion of its participation in a Letter of
Credit or (iii) pay over to any other Credit Party any other amount required to
be paid by it hereunder that is not subject to a good faith dispute, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Parent Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any of its funding obligations under this Agreement (unless such writing
or public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.
 
“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollar Equivalent” means, on any date of determination, with respect to any
amount hereunder denominated in an Alternative Currency, the amount of dollars
determined  pursuant to Section 1.05 using the Exchange Rate with respect to
such Alternative Currency at the time in effect under the provisions of such
Section.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction within the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
 


 
9

--------------------------------------------------------------------------------

 




 
“Eligible Contract Participant” means any entity that constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or to
human health and safety (insofar as such health and safety may be adversely
affected by exposure to dangerous or harmful substances or environmental
conditions), as have been, are, or in the future become, in effect.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any Reportable Event; (b) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (c) the failure of any Loan Party or any
ERISA Affiliate to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan or the failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived;
(d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e)  the receipt by any Loan Party or any ERISA Affiliate from the
PBGC of any notice relating to an intention to terminate any Plan or to appoint
a trustee to administer any Plan, or the incurrence by any Loan Party or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Plan; (f) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice,
 


 
10

--------------------------------------------------------------------------------

 




 
concerning the imposition of Withdrawal Liability or the incurrence by any Loan
Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by any Loan Party or any ERISA Affiliate of any determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization,
terminated (within the meaning of Section 4041A of ERISA), or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (h) the failure by any Loan Party or any of its ERISA Affiliates to
make when due any required contribution to a Multiemployer Plan pursuant to
Sections 431 or 432 of the Code or any installment payment with respect to
Withdrawal Liability under Section 4201 of ERISA; or (i) any Foreign Plan Event.
 
“Euro” means the single currency of participating member states of the European
Monetary Union.
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate determined by the Administrative Agent at which such Alternative Currency
may be exchanged into dollars, as set forth at approximately 11:00 a.m., London
time, on such day (or, in the case of any calculation involving the amount of
any LC Disbursement under any Alternative Currency Letter of Credit, at the time
payment thereof is made) on the applicable Reuters World Spot Page.  In the
event that any such rate does not appear on any Reuters World Spot Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Parent Borrower for such purpose or, in the absence
of such an agreement, such Exchange Rate shall instead be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such Alternative Currency
are then being conducted, at or about 11:00 a.m., local time, on such day (or,
in the case of any calculation involving the amount of any LC Disbursement under
any Alternative Currency Letter of Credit, at the time payment thereof is made)
for the purchase of the applicable Alternative Currency for delivery two
Business Days later, provided that, if at the time of any such determination,
for any reason, no such spot rate is being quoted, after consultation with the
Parent Borrower, the Administrative Agent may use any other reasonable method it
deems appropriate to determine such rate, and such determination shall be
presumed correct absent manifest error.
 
“Exchange Rate Date” means, if on such date any outstanding Loan or Letter of
Credit is (or any Loan or Letter of Credit that has been requested at such time
would be) denominated in an Alternative Currency, each of: (a) at least once
during each calendar month, (b) if an Event of Default has occurred and is
continuing, any Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and (c) each date (with such date
to be reasonably determined by the Administrative Agent) that is on or about the
date
 


 
11

--------------------------------------------------------------------------------

 




 
of (i) a Borrowing Request or an Interest Election Request or (ii) each request
for the issuance, amendment, renewal or extension of any Letter of Credit.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
applicable or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an Eligible Contract Participant at the time
the guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States of America, or by any other Governmental Authority as a result of a
present or former connection between the Administrative Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by any Loan Party
under any Loan Document and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Administrative
Agent, any Lender, any Issuing Bank or any other recipient of any payment to be
made by any Loan Party under any Loan Document having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Non-U.S.
Lender, including any Issuing Bank that is a Non-U.S. Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.17(b)), any
United States withholding tax that is imposed on amounts payable to such
Non-U.S. Lender at the time such Non-U.S. Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Parent Borrower with respect to such withholding tax pursuant
to Section 2.15(a), (d) any withholding tax that is imposed on amounts payable
to a Lender that is attributable to such Lender’s failure to comply with Section
2.15(e) or (f) and (f) any United States withholding tax that is imposed by
reason of FATCA.
 
“Existing Credit Agreement” means the Credit Agreement, dated as of March 10,
2011 among the Parent Borrower, the additional borrowers party thereto, the
several banks and other financial institutions parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent, as heretofore amended, supplemented
or otherwise modified.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official
 


 
12

--------------------------------------------------------------------------------

 




 
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code, and any laws,
rulings or regulations implementing any such intergovernmental agreement.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized national standing selected by it, in its reasonable discretion.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent Borrower.
 
“Fiscal Quarter” means with respect to the Parent Borrower and its Subsidiaries,
and with respect to any Fiscal Year, (a) each of the quarterly periods ending 13
calendar weeks, 26 calendar weeks, 39 calendar weeks and 52 or 53 calendar
weeks, as the case may be, after the end of the prior Fiscal Year or (b) such
other quarterly periods as the Parent Borrower shall adopt after giving prior
written notice thereof to the Lenders.
 
“Fiscal Year” means with respect to the Parent Borrower and its Subsidiaries,
(a) the 52- or 53-week annual period, as the case may be, ending on the Saturday
nearest to March 31 of each calendar year or (b) such other fiscal year as the
Parent Borrower shall adopt with the prior written consent of the Required
Lenders (which consent shall not be unreasonably withheld).  Any designation of
a particular Fiscal Year by reference to a calendar year shall mean the Fiscal
Year ending during such calendar year.
 
“Foreign Plan” means any employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to United
States law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.
 
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered, or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 


 
13

--------------------------------------------------------------------------------

 




 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  For purposes of all
calculations provided for in this Agreement, the amount of any Guarantee of any
guarantor shall be deemed to be the lower of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Parent Borrower in good faith.
 
“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Guarantor, substantially in the form of Exhibit C.
 
“Guarantor” means (a) with respect to both the Parent Borrower Obligations and
the Subsidiary Obligations, each Domestic Subsidiary that becomes a party to the
Guarantee Agreement on the Effective Date and each Domestic Subsidiary that,
subsequent to the Effective Date, becomes a Significant Subsidiary (as defined
in Regulation S-X, part 210.1-02 of Title 17 of the Code of Federal Regulations)
and (b) with respect to the Subsidiary Obligations only, the Parent Borrower.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.
 
“HIBOR Screen Rate” has the meaning assigned to it in the definition of LIBO
Rate.
 


 
14

--------------------------------------------------------------------------------

 




 
“Hong Kong Dollars” means the lawful currency of Hong Kong.
 
“Impacted Interest Period” means any Interest Period for which the LIBO Screen
Rate or the HIBOR Screen Rate, as applicable, is not available as described in
the definition of “LIBO Rate”.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business and any earnout obligations or similar deferred or
contingent purchase price obligations not overdue or which do not appear as a
liability on a balance sheet of such Person incurred in connection with any
acquisition of property or series of related acquisitions of property that
constitutes (i) assets comprising all or substantially all of a business or
operating unit of a business, (ii) all or substantially all of the common stock
or other Equity Interests of a Person or (iii) in any case where clauses (i) and
(ii) above are inapplicable, the Acquired Rights), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person (to the
extent of such Person’s interest in such property), whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all payment and performance obligations of every kind, nature and
description of such Person under or in connection with Swap Agreements.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  For
purposes of all calculations provided for in this Agreement, there shall be
disregarded any Guarantee of any Person in respect of any Indebtedness of any
other Person with which the accounts of such first Person are then required to
be consolidated in accordance with GAAP.  For the avoidance of doubt, any
amounts available and not drawn under the Commitment shall be deemed not to be
Indebtedness.
 
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.
 
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
 


 
15

--------------------------------------------------------------------------------

 




 
“Interest Election Request” means a request by the Parent Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, beginning March 31, 2015, and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
 
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Parent Borrower may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate, or
HIBOR Screen Rate, as applicable) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate, or HIBOR Screen Rate, as applicable, for the longest period
for which the LIBO Screen Rate, or HIBOR Screen Rate, as applicable, is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate, or HIBOR Screen Rate, as
applicable, for the shortest period (for which that LIBO Screen Rate, or HIBOR
Screen Rate, as applicable, is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time.
 
“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of Equity Interests or other securities of, or
any assets constituting a business unit of, any other Person, or any direct or
indirect loan, advance or capital contribution by such Person to any other
Person.  In computing the amount involved in any Investment at the time
outstanding, (a) undistributed earnings of, and unpaid interest accrued in
respect of Indebtedness owing by, such other Person shall not be included, (b)
there shall not be deducted from the amounts invested in such other Person any
amounts received as earnings (in the form of dividends, interest or otherwise)
on such Investment or as loans from such other Person and (c) unrealized
increases or decreases in value, or write-ups, write-downs or write-offs, of
Investments in such other Person shall be disregarded.
 


 
16

--------------------------------------------------------------------------------

 




 
“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
with respect to Letters or Credit issued by it or (b) any other Lender that
becomes an Issuing Bank pursuant to Section 2.04(l), with respect to Letters of
Credit issued by it, and in each case its successors in such capacity as
provided in Section 2.04(j).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate; provided, however,
that no arrangement of a type described in this sentence shall be permitted if,
immediately after giving effect thereto, amounts would become payable by the
Parent Borrower under Section 2.13 or 2.15 that are in excess of those that
would be payable under such Section if such arrangement were not implemented
and, provided, further, that the fees payable to any such Affiliate shall be
subject to the second sentence of Section 2.10(b).
 
“JPMorgan” means JPMorgan Chase Bank, N.A.
 
“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).
 
“Lauren” means Ralph Lauren, an individual.
 
“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Letter of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit (other than Alternative Currency Letters of
Credit) at such time, (b) the aggregate amount of all LC Disbursements under
Letters of Credit (other than Alternative Currency Letters of Credit) that have
not yet been reimbursed by or on behalf of the Parent Borrower at such time and
(c) the Alternative Currency LC Exposure at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
 
“Lead Arrangers” means, individually or collectively, J.P. Morgan Securities LLC
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacity as
lead arrangers, and each of their successors in such capacity.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
New Lender Supplement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
 
“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit.
 
“LIBO Rate” means (i) with respect to any Eurocurrency Borrowing for any
applicable currency (other than Hong Kong Dollars) and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for the relevant currency for a period equal in length to such Interest
Period as displayed on page LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on
 


 
17

--------------------------------------------------------------------------------

 




 
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period with respect to the applicable currency, then the
LIBO Rate shall be the Interpolated Rate and (ii) with respect to any
Eurocurrency Borrowing denominated in Hong Kong Dollars and for any Interest
Period with respect thereto, the percentage rate per annum designated as "FIXING
@ 11.00" (or any replacement designation or, if not designation appears, the
arithmetic average (rounded upwards to five decimal places) of the displayed
rates) for the relevant period displayed under the heading "HONG KONG INTERBANK
OFFERED RATES (HK DOLLAR)" on the Reuters Screen HIBOR1=R Page or HIBOR2=R Page
(as appropriate) (or any replacement Reuters page which displays that rate) (in
each case the “HIBOR Screen Rate”) as of 11:30 a.m., Hong Kong time on the first
day for such Interest Period; provided that if the HIBOR Screen Rate shall not
be available at such time for such Interest Period, then the HIBOR Screen Rate
shall be the Interpolated Rate.  Notwithstanding the foregoing, the LIBO Rate
shall not be less than zero for purposes of this Agreement.
 
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement and the Guarantee Agreement
 
“Loan Party” means the Borrowers and the Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent
Borrower and the Subsidiaries taken as a whole or (b) the rights and remedies,
taken as a whole, of the Administrative Agent and the Lenders under the Loan
Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent Borrower and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Parent Borrower
 


 
18

--------------------------------------------------------------------------------

 




 
or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
“Maturity Date” means February 11, 2020.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” (“Net Loss”) means with respect to any Person or group of Persons,
as the case may be, for any fiscal period, the difference between (a) gross
revenues of such Person or group of Persons and (b) all costs, expenses and
other charges incurred in connection with the generation of such revenue
(including, without limitation, taxes on income), determined on a consolidated
or combined basis, as the case may be, and in accordance with GAAP.
 
“New Lender” has the meaning assigned to such term in Section 2.01(c).
 
“New Lender Supplement” has the meaning assigned to such term in Section
2.01(c).
 
“Non-U.S. Lender” means any Lender that is not a U.S. Person.
 
“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.17).
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in dollars, the Federal Funds Effective Rate, and (b) with respect to any amount
denominated in an Alternative Currency, either (i) the rate of interest per
annum at which overnight deposits in the applicable Alternative Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
Alternative Currency to major banks in such interbank market or (ii) the
overdraft costs charged by the applicable external account bank of the
Administrative Agent in respect of the applicable principal amount for such
Alternative Currency.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 


 
19

--------------------------------------------------------------------------------

 




 
“Parent Borrower” means Ralph Lauren Corporation, a Delaware corporation.
 
“Parent Borrower Obligations” means the unpaid principal of and interest on the
Loans made to and reimbursement obligations of the Parent Borrower (including,
without limitation, interest accruing after the maturity of the Loans made to
and reimbursement obligations of the Parent Borrower and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Parent Borrower, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) and all other obligations and liabilities of the Parent Borrower to
the Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, any Specified Cash Management Agreement, any
guarantee thereof or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Parent Borrower pursuant hereto) or otherwise.
 
“Participant” has the meaning set forth in Section 10.04(c)(i).
 
“Patriot Act” has the meaning assigned to such term in Section 10.16.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition (in one transaction or a series of
related transactions) by the Parent Borrower or any Subsidiary, on or after the
Effective Date (whether effected through a purchase of Equity Interests or
assets or through a merger, consolidation or amalgamation), of (i) another
Person including the equity interest of any Person in which the Borrower or any
Subsidiary owns an equity interest, (ii) the assets constituting all or
substantially all of a business or operating business unit of another Person or
(iii) in any case where clauses (i) and (ii) above are inapplicable, the rights
of any licensee (including by means of the termination of such license’s rights
under such license) under a trademark license to such licensee from the Parent
Borrower or any of its Affiliates, provided that:
 
(a) the assets so acquired or, as the case may be, the assets of the Person so
acquired shall be in a Related Line of Business;
 
(b) no Default shall have occurred and be continuing at the time thereof or
would result therefrom;
 
(c) such acquisition shall be effected in such manner so that the acquired
Equity Interests, assets or rights are owned either by the Parent Borrower or a
Subsidiary and, if effected by merger, consolidation or amalgamation, the
continuing, surviving or resulting entity shall be the Parent Borrower or a
Subsidiary, provided that, nothing in this clause shall be deemed to limit the
ability of the Parent Borrower or any Subsidiary
 


 
20

--------------------------------------------------------------------------------

 




 
to grant to a different licensee any acquired license rights described in clause
(iii) above (or any rights derivative therefrom); and
 
(d) the Parent Borrower and its Subsidiaries shall be in compliance, on a pro
forma basis after giving effect to such acquisition, with the covenant contained
in Section 6.07 recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements are available, as
if such acquisition had occurred on the first day of each relevant period for
testing such compliance.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes and duties, assessments, governmental charges
or levies that are not yet due or are being contested in compliance with
Section 5.04;
 
(b) landlords, carriers’, warehousemen’s, mechanics’, shippers’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;
 
(c) pledges and deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
laws or regulations, and pledges and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements;
 
(d) pledges and deposits to secure the performance of tenders, bids, trade
contracts, leases, public or statutory obligations, warranty requirements,
surety and appeal bonds, bonds posted in connection with actions, suits or
proceedings, performance and bid bonds and other obligations of a like nature,
in each case in the ordinary course of business;
 
(e) Liens incurred in the ordinary course of business in connection with the
sale, lease, transfer or other disposition of any credit card receivables of the
Parent Borrower or any of its Subsidiaries;
 
(f) judgment, attachment or other similar liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VII;
 
(g) easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Parent
Borrower or any Subsidiary; and
 
(h) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Permitted Investments.
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 


 
21

--------------------------------------------------------------------------------

 




 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are directly and fully guaranteed or insured by, the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America);
 
(b) investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;
 
(c) investments in certificates of deposit, eurocurrency time deposits, banker’s
acceptances and time deposits maturing within three years from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or any commercial bank which
has a combined capital and surplus and undivided profits of not less than
$100,000,000;
 
(d) repurchase agreements with a term of not more than 180 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;
 
(e) securities with maturities of three years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A- by S&P or A3 by Moody’s;
 
(f) securities with maturities of three years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
 
(g) shares of money market funds that (i) comply with the criteria set forth in
(a) Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, as amended or (b) Securities and Exchange Commission Rule 3c-7
under the Investment Company Act of 1940, as amended and (ii) have portfolio
assets of at least (x) in the case of funds that invest exclusively in assets
satisfying the requirements of clause (a) of this definition, $250,000,000 and
(y) in all other cases, $500,000,000;
 
(h) in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets; and
 
(i) corporate debt obligations with a Moody’s rating of at least A3 or an S&P
rating of at least AA-, or their equivalent, as follows:
 
(i) corporate notes and bonds; and
 
(ii) medium term notes.
 


 
22

--------------------------------------------------------------------------------

 




 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (within the meaning of Section
3(2) of ERISA, but not including any Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” (as defined in Section 3(5) of ERISA).
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
the extension of credit to debtors); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Priority Indebtedness” means (a) Indebtedness of the Parent Borrower or any
Subsidiary (other than that described in Section 6.01(e)) secured by any Lien on
any asset(s) of the Parent Borrower or any Subsidiary and (b) Indebtedness of
any Subsidiary which is not a Guarantor, in each case owing to a Person other
than the Parent Borrower or any Subsidiary.
 
“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at all times during the Swap Guarantee Eligibility Period, has
total assets exceeding $10,000,000 or otherwise constitutes an Eligible Contract
Participant and can cause another person to qualify as an Eligible Contract
Participant with respect to such Swap Obligation at such time by entering into a
keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Register” has the meaning set forth in Section 10.04(b)(iv).
 
“Related Line of Business” means: (a) any line of business in which the Parent
Borrower or any of its Subsidiaries is engaged as of, or immediately prior to,
the Effective Date, (b) any wholesale, retail or other distribution of products
or services under any domestic or foreign patent, trademark, service mark, trade
name, copyright or license or (c) any similar, ancillary or related business and
any business which provides a service and/or supplies products in connection
with any business described in clause (a) or (b) above.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Required Lenders” means, subject to Section 2.19(b), at any time, Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time.
 


 
23

--------------------------------------------------------------------------------

 




 
“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Regulation
Section 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).
 
“Requirement of Law” means, as to any Person, the Articles or Certificate of
Incorporation and By-Laws, Articles or Certificate of Formation and Operating
Agreement, or Certificate of Partnership or partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure at such time.
 
“S&P” means Standard & Poor’s.
 
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan, the Crimea Region of the Ukraine and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
 
“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
 
“Specified Cash Management Agreement” means any agreement providing for
treasury, depositary, purchasing card, credit card or cash management services,
including in connection with any automated clearing house transfers of funds or
any similar transactions between the Parent Borrower or any of the Subsidiary
Borrowers and any Lender or affiliate thereof.
 
“Specified Swap Agreement” means any Swap Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by the Parent
Borrower or any of the Subsidiary Borrowers and any Person that is a Lender or
an affiliate of a Lender at the time such Swap Agreement is entered into.
 
“Standby Letter of Credit” means an irrevocable letter of credit pursuant to
which an Issuing Bank agrees to make payments in dollars or an Alternative
Currency for the account
 


 
24

--------------------------------------------------------------------------------

 


of the Parent Borrower or jointly and severally for the account of the Parent
Borrower and any of its Subsidiaries in respect of obligations of the Parent
Borrower or any of its Subsidiaries incurred pursuant to contracts made or
performances undertaken or to be undertaken or like matters relating to
contracts to which the Parent Borrower or any of its Subsidiaries is or proposes
to become a party in the ordinary course of the Parent Borrower’s or any of its
Subsidiaries’ business, including, but not limited to, for insurance purposes
and in connection with lease transactions.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other Person
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other Person
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, directly or indirectly, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, directly or indirectly, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
 
“Subsidiary” means any subsidiary of the Parent Borrower.
 
“Subsidiary Borrower” means, as applicable, Acqui Polo C.V., a partnership
organized under the laws of the Netherlands, Polo Fin B.V., a limited liability
company organized under the laws of the Netherlands, or Ralph Lauren Asia
Pacific Limited, a corporation organized under the laws of Hong Kong.
 
“Subsidiary Obligations” means the unpaid principal of and interest on the Loans
made to and reimbursement obligations of each Subsidiary Borrower (including,
without limitation, interest accruing after the maturity of the Loans made to
and reimbursement obligations of such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of the
Subsidiary Borrowers to the Administrative Agent or to any Lender (or, in the
case of Specified Swap Agreements and Specified Cash Management Agreements, any
affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
the Letters
 


 
25

--------------------------------------------------------------------------------

 




 
of Credit, any Specified Swap Agreement, any Specified Cash Management
Agreement, any guarantee thereof or any other document made, delivered or given
in connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise;
provided, that for purposes of determining the obligations of any Guarantor
under this Agreement and the Guarantee Agreement, the definition of “Subsidiary
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.
 
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option, cap or collar agreements or similar
agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Parent Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swap Guarantee Eligibility Period” means, with respect to a Guarantor and the
relevant Swap Obligation, the period from and including the date on which the
relevant guarantee (or grant of the relevant security interest, as applicable)
became effective with respect to such Swap Obligation until the date on which
such guarantee (or grant of the relevant security interest, as applicable) is no
longer in effect. For the avoidance of doubt, the Eligibility Period shall
commence on the date of the execution of a Swap if the corresponding guarantee
(or grant of security interest) is then in effect, and otherwise it shall
commence on the date of execution and delivery of the relevant guarantee (or
grant of security interest) unless the guarantee  (or relevant collateral
agreement or pledge documentation, as applicable) specifies a subsequent
effective date.
 
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.
 
“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent, and its successors in such capacity.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including interest,
additions to tax or penalties applicable thereto.
 
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and by the Guarantors of the Guarantee Agreement, the borrowing
of Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
 


 
26

--------------------------------------------------------------------------------

 




 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“Voting Stock” means stock of any class or classes (however designated), or
other Equity Interests, of any Person, the holders of which are at the time
entitled, as such holders, to vote for the election of the directors or other
governing body of the Person involved, whether or not the right so to vote
exists by reason of the happening of a contingency.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yen” means the lawful currency of Japan.
 
Section 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”) or currency (e.g., an “Alternative Currency
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurocurrency Borrowing”) or currency (e.g., an “Alternative Currency
Borrowing”).
 
Section 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
Section 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under
 


 
27

--------------------------------------------------------------------------------

 




 
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard or the corresponding Accounting Standards Codification
Topic, as applicable, having a similar effect); provided further that, if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith. Without
limiting the  foregoing, and for the avoidance of doubt, if such a notice is
given regarding a change in GAAP after such change is adopted but prior to its
becoming effective, then the Parent  Borrower and the Administrative Agent
shall, acting reasonably and in good faith, negotiate an amendment to the
provisions of this Agreement affected by such change in GAAP to preserve  the
original intent of such provisions in light of such change (subject to the
approval of the  Required Lenders), which amendment shall take effect when such
change in GAAP becomes  effective.
 
Section 1.05. Exchange Rates.  (a)  For purposes of calculating the Dollar
Equivalent of the principal amount of any Loan denominated in an Alternative
Currency, the Alternative Currency LC Exposure at any time and the Dollar
Equivalent at the time of issuance of any Alternative Currency Letter of Credit
then requested to be issued pursuant to Section 2.04(b), the Administrative
Agent shall determine the Exchange Rate as of the applicable Exchange Rate Date
with respect to each Alternative Currency  in which any requested or outstanding
Loan or Alternative Currency Letter of Credit is denominated and shall apply
such Exchange Rate to determine such amount (in each case after giving effect to
any Loan to be made or repaid or Letter of Credit to be issued or to expire or
terminate on or prior to the applicable date for such calculation).
 
(b) For purposes of (i) determining the amount of Indebtedness incurred,
outstanding or proposed to be incurred or outstanding under Section 6.01 (but
excluding, for the avoidance of doubt, any calculation of Consolidated Net Worth
or Consolidated EBITDAR), (ii) determining the amount of obligations secured by
Liens incurred, outstanding or proposed to be incurred or outstanding under
Section 6.02, or (iii) determining the amount of Material Indebtedness, the net
assets of a Person or judgments outstanding under paragraphs (f), (g), (h), (i),
(j) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than dollars shall be translated
into dollars at the Exchange Rate on the applicable date, provided that no
Default shall arise as a result of any limitation set forth in dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or
obligations secured by Liens were initially consummated or acquired in reliance
on the exceptions under such Sections.
 


 
28

--------------------------------------------------------------------------------

 


 


 
ARTICLE II
 
The Credits
 
Section 2.01. Commitments.  (a)  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans in dollars or an Alternative
Currency to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, each Borrower may
borrow, prepay and reborrow Revolving Loans.  The obligations of each Borrower
under this Agreement are several although the Subsidiary Obligations are
guaranteed by the Parent Borrower under Article IX.
 
(b) The Parent Borrower and any one or more Lenders (including New Lenders) may
from time to time after the Effective Date agree that such Lender or Lenders
shall establish a new Commitment or Commitments or increase the amount of its or
their Commitment or Commitments by executing and delivering to the
Administrative Agent, in the case of each New Lender, a New Lender Supplement
meeting the requirements of Section 2.01(c) or, in the case of each Lender which
is not a New Lender, a Commitment Increase Supplement meeting the requirements
of Section 2.01(d).  Notwithstanding the foregoing, without the consent of the
Required Lenders, (x) the aggregate amount of incremental Commitments
established or increased after the Effective Date pursuant to this paragraph
shall not exceed $250,000,000, (y) unless otherwise agreed to by the
Administrative Agent, each increase in the aggregate Commitments effected
pursuant to this paragraph shall be in a minimum aggregate amount of at least
$15,000,000 and (z) unless otherwise agreed by the Administrative Agent,
increases in Commitments may be effected on no more than three occasions
pursuant to this paragraph.  No Lender shall have any obligation to participate
in any increase described in this paragraph unless it agrees to do so in its
sole discretion.
 
(c) Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent (which consent of
the Administrative Agent shall not be unreasonably withheld), elects to become a
“Lender” under this Agreement in connection with any transaction described in
Section 2.01(b) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit D-1, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender,
with a Commitment in the amount set forth therein that is effective on the date
specified therein, for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement.
 
(d) Any Lender, which, with the consent of the Parent Borrower and the
Administrative Agent, elects to increase its Commitment under this Agreement
shall execute and deliver to the Parent Borrower and the Administrative Agent a
Commitment Increase Supplement specifying (i) the amount of such Commitment
increase, (ii) the amount of such Lender’s total Commitment after giving effect
to such Commitment increase, and (iii) the date upon which such Commitment
increase shall become effective.
 


 
29

--------------------------------------------------------------------------------

 




 
(e) Unless otherwise agreed by the Administrative Agent, on each date upon which
the Commitments shall be increased pursuant to this Section, each Borrower shall
prepay all then outstanding Loans made to it, which prepayment shall be
accompanied by payment of all accrued interest on the amount prepaid and any
amounts payable pursuant to Section 2.14 in connection therewith, and, to the
extent it determines to do so, reborrow Loans from all the Lenders (after giving
effect to the new and/or increased Commitments becoming effective on such date).
Any prepayment and reborrowing pursuant to the preceding sentence shall be
effected, to the maximum extent practicable, through the netting of amounts
payable between each applicable Borrower and the respective Lenders.
 
Section 2.02. Loans and Borrowings.  (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
 
(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Parent Borrower may request on its own behalf
or on behalf of any other Borrower in accordance herewith. Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement; and provided, further,
that no such option may be exercised by any Lender if, immediately after giving
effect thereto, amounts would become payable by a Loan Party under Section 2.13
or 2.15 that are in excess of those that would be payable under such Section if
such option were not exercised.
 
(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is (i) in the case of a
Eurocurrency Borrowing denominated in dollars, an integral multiple of $500,000
and not less than $5,000,000 and (ii) in the case of an Alternative Currency
Borrowing, the Dollar Equivalent of an integral multiple of $500,000 and not
less than the Dollar Equivalent of $5,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $500,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section
2.04(e).  Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of fifteen (15)
Eurocurrency Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 
(e) Each Lender may, at its option, make any Loan available to any Subsidiary
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such
 


 
30

--------------------------------------------------------------------------------

 


 
 
Loan; provided that any exercise of such option shall not increase the costs to
such Subsidiary Borrower with respect to such Loan or affect the obligation of
such Subsidiary Borrower to repay such Loan in accordance with the terms of this
Agreement.
 
Section 2.03. Requests for Borrowings.  To request a Loan, the Parent Borrower
(on its own behalf or on behalf of any other Borrower) shall notify the
Administrative Agent of such request by hand delivery, telecopy or (pursuant to
procedures approved by the Administrative Agent) electronic transmission to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Parent Borrower (a) in the case of a
Eurocurrency Borrowing denominated in dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in an Alternative
Currency, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing, or (c)  in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing.  Each such Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:
 
(i) the Borrower of the requested Borrowing;
 
(ii) the aggregate amount of such Borrowing;
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
 
(vi) in the case of a Eurocurrency Borrowing, the currency in which such
Borrowing is to be denominated; and
 
(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing (i) if such Borrowing is to be denominated in dollars, shall be an ABR
Borrowing and (ii) if such Borrowing is to be denominated in an Alternative
Currency, shall be a Eurocurrency Borrowing.  If no election as to the currency
of the requested Borrowing is specified, then the requested Revolving Borrowing
shall be denominated in dollars.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Parent Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 


 
31

--------------------------------------------------------------------------------

 




 
Section 2.04. Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Parent Borrower may request the issuance of
Letters of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit) in the form of Commercial Letters of Credit or Standby Letters
of Credit. Each Letter of Credit shall be issued for the account of the Parent
Borrower or jointly and severally for the account of the Parent Borrower and a
Subsidiary, in a form reasonably acceptable to the applicable Issuing Bank
(provided that each Letter of Credit shall provide for payment against sight
drafts drawn thereunder), at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Parent Borrower (or
the Parent Borrower and a Subsidiary) to, or entered into by the Parent Borrower
(or the Parent Borrower and a Subsidiary) with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. The letters of credit identified on Schedule 2.04 shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes of the
Loan Documents.  No Issuing Bank shall at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing Bank
or any Lender to exceed any limits imposed by, any applicable Requirement of
Law.  Notwithstanding anything herein to the contrary, no Issuing Bank shall
have any obligation hereunder to issue, or shall issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent Borrower shall hand
deliver, telecopy or (pursuant to procedures approved by the applicable Issuing
Bank) electronically transmit to the applicable Issuing Bank and, in the case of
a Commercial Letter of Credit if the Administrative Agent shall have so
requested and in the case of all Standby Letters of Credit, the Administrative
Agent (in the case of (i) Letters of Credit denominated in dollars, reasonably
in advance of the requested date of issuance, amendment, renewal or extension,
(ii) Letters of Credit denominated in Euros, prior to 12:00 noon, New York City
time, three Business Days in advance of the requested date of issuance,
amendment, renewal or extension and (iii) Letters of Credit denominated in any
Alternative Currencies other than Euros, prior to 12:00 noon, New York City
time, four Business Days in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension, the
currency in which such Letter of Credit is to be denominated (which shall be
dollars or, subject to Section 2.18, an Alternative Currency), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit, provided
that in no event shall any Issuing Bank other than JPMorgan Chase Bank, N.A. or
one or more other Issuing Banks designated from time to time by the Parent
Borrower and reasonably acceptable to the Administrative Agent issue any
Alternative Currency Letter of Credit hereunder.  If requested by the applicable
Issuing Bank, the Parent Borrower (or the Parent Borrower and a Subsidiary) also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal
 


 
32

--------------------------------------------------------------------------------

 




 
or extension of each Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Dollar Equivalent of the LC Exposure with respect
to Letters of Credit shall not exceed $50,000,000 and (ii) the total Revolving
Credit Exposures shall not exceed the total Commitments.  Subsequent to the
receipt by any Issuing Bank of a Notification Instruction (as defined below)
from the Administrative Agent which shall not have been withdrawn, such Issuing
Bank will contact the Administrative Agent prior to the issuance or increase in
any Letter of Credit to determine whether or not such issuance or increase would
result in any of the limitations set forth in the preceding sentence being
exceeded.  For purposes of this Section 2.04(b), a “Notification Instruction”
shall mean any instruction from the Administrative Agent requiring that an
Issuing Bank make the calculations described in the preceding sentence, which
instruction the Administrative Agent (i) may deliver at any time when it
determines that the percentage which the aggregate Revolving Credit Exposures
constitutes of the aggregate Commitments then in effect is greater than 80% and
(ii) will withdraw when it determines that such percentage is equal to or less
than 80%.  For purposes of the third preceding sentence the amount of any
Alternative Currency Letter of Credit shall be the Dollar Equivalent thereof
calculated on the basis of the applicable Exchange Rate determined in accordance
with Section 1.05.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may provide for the renewal thereof for additional periods not exceeding
one year each pursuant to customary “evergreen” provisions (which shall in no
event extend beyond the date referred to in clause (ii)).
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent
in dollars, for the account of such Issuing Bank, such Lender’s Applicable
Percentage of (i) each LC Disbursement made by such Issuing Bank in dollars and
(ii) the Dollar Equivalent, using the Exchange Rate at the time such payment is
made, of each LC Disbursement made by such Issuing Bank in an Alternative
Currency and, in each case, not reimbursed by the Parent Borrower (or a
Subsidiary) on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Parent Borrower (or a
Subsidiary) for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default or failure to
satisfy any of the conditions set forth in Article IV, the reduction or
termination of the Commitments, any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Issuing Bank, any Borrower or
any other Person for any reason whatsoever, any adverse change
 


 
33

--------------------------------------------------------------------------------

 


 
 
in the condition (financial or otherwise) of any Borrower, any breach of this
Agreement or any other Loan Document by the Borrower or any other Loan Party or
any other Lender or any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Parent Borrower (or the Subsidiary that is
jointly and severally liable with respect to such Letter of Credit) shall
reimburse such LC Disbursement by paying to such Issuing Bank an amount equal to
such LC Disbursement in dollars, on the date that such LC Disbursement is made
(or, if such date is not a Business Day, on or before the next Business Day);
provided that, if such LC Disbursement is made under an Alternative Currency
Letter of Credit, automatically and with no further action required, the Parent
Borrower’s (or such Subsidiary’s) obligation to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
Dollar Equivalent, calculated using the Exchange Rate at the time such payment
is made, of such LC Disbursement, and provided, further, that, in the case of
any such reimbursement obligation which is in an amount of not less than
$500,000, the Parent Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed in dollars with an ABR Borrowing in an equivalent amount and, to the
extent so financed, the Parent Borrower’s (and such Subsidiary’s) obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.  If the Parent Borrower (or such Subsidiary) fails to make when due
any reimbursement payment required pursuant to this paragraph, the applicable
Issuing Bank shall immediately notify the Administrative Agent, which shall
promptly notify each Lender of the applicable LC Disbursement, the Dollar
Equivalent thereof calculated in accordance with the preceding sentence (if such
LC Disbursement relates to an Alternative Currency Letter of Credit), the
reimbursement payment then due from the Parent Borrower (or such Subsidiary) in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender (other than such Issuing Bank)
shall pay to the Administrative Agent in dollars its Applicable Percentage of
the reimbursement payment then due from the Parent Borrower (or such
Subsidiary), in the same manner as provided in Section 2.05 with respect to
Loans made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to such Issuing Bank in dollars the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Parent Borrower (or such Subsidiary) pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Parent Borrower (and such
Subsidiary) of its obligation to reimburse such LC Disbursement.
 
(f) Letter of Credit Fees.
 
(i) Commercial Letter of Credit Fee.  The Parent Borrower (or the Subsidiary
that is jointly and severally liable with respect to the Letter of Credit in
question) agrees
 


 
34

--------------------------------------------------------------------------------

 


to pay to the Administrative Agent, for the account of the applicable Issuing
Bank and the Lenders, a Commercial Letter of Credit fee calculated at the rate
per annum equal to the Applicable Rate applicable to Commercial Letters of
Credit from time to time in effect on the aggregate average daily amount
available to be drawn (calculated, in the case of any Alternative Currency
Letter of Credit, on the basis of the Dollar Equivalent thereof using the
applicable Exchange Rate in effect on the date payment of such fee is due) under
each Commercial Letter of Credit issued hereunder.  Commercial Letter of Credit
Fees accrued through and including the last day of March, June, September and
December of each year shall be payable in arrears on the fifth Business Day
following such last day, commencing on the first such date to occur after the
date hereof.  The Administrative Agent will promptly pay to the Issuing Banks
and the Lenders their pro rata shares of any amounts received from the Parent
Borrower (or such Subsidiary) in respect of any such fees.  Commercial Letter of
Credit fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(ii) Standby Letter of Credit Fees.  The Parent Borrower (or the Subsidiary that
is jointly and severally liable with respect to the Letter of Credit in
question) agrees to pay to the Administrative Agent, for the account of the
applicable Issuing Bank and the Lenders, a Standby Letter of Credit fee
calculated at the rate per annum equal to the Applicable Rate applicable to
Eurocurrency Loans from time to time in effect on the aggregate average daily
amount available to be drawn (calculated, in the case of any Alternative
Currency Letter of Credit, on the basis of the Dollar Equivalent thereof using
the applicable Exchange Rate in effect on the date payment of such fee is due)
under each Standby Letter of Credit issued hereunder (and in no event less than
$500 with respect to each such Standby Letter of Credit).  Standby Letter of
Credit Fees accrued through and including the last day of March, June, September
and December of each year shall be payable in arrears on the fifth Business Day
following such last day, commencing on the first such date to occur after the
date hereof.  The Administrative Agent will promptly pay to the Issuing Banks
and the Lenders their pro rata shares of any amounts received from the Parent
Borrower (or such Subsidiary) in respect of any such fees. Standby Letter of
Credit fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(g) Obligations Absolute.  The obligation of the Parent Borrower (or the
Subsidiary that is jointly and severally liable with respect to the Letter of
Credit in question) to reimburse LC Disbursements as provided in paragraph (e)
of this Section shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any application for the issuance of a
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of
 


 
35

--------------------------------------------------------------------------------

 


 
 
this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Parent Borrower’s (or such Subsidiary’s) obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank.  Notwithstanding the foregoing,
nothing in this Section 2.04(g) shall be construed to excuse such Issuing Bank,
the Lenders or the Administrative Agent from liability to the Parent Borrower
(or such Subsidiary) to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Parent Borrower (and such Subsidiary) to the extent
permitted by applicable law) suffered by the Parent Borrower (or such
Subsidiary) that are caused by (x) such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (y) the gross negligence, bad faith or
willful misconduct of such Issuing Bank, the Lenders or the Administrative Agent
as found by a final, non-appealable judgment of a court of competent
jurisdiction.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(h) Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Parent Borrower (and the Subsidiary that
is jointly and severally liable with respect to the Letter of Credit in
question, if applicable) in writing (by hand delivery, telecopy or (pursuant to
procedures approved by the Administrative Agent) electronic transmission) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Parent Borrower (or the Subsidiary that is
jointly and severally liable with respect to the Letter of Credit in question)
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.
 
(i) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Parent Borrower (or the Subsidiary that is jointly and severally
liable with respect to the Letter of Credit in question) shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, including by
financing such payment obligation with an ABR Loan in accordance with paragraph
(e) of this Section (or, if such date is not a Business Day, on or prior to the
next Business Day), the unpaid amount thereof shall bear interest, for each day
from and
 


 
36

--------------------------------------------------------------------------------

 




 
including the date such LC Disbursement is made to but excluding the date that
the Parent Borrower (or such Subsidiary) reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Parent
Borrower (or such Subsidiary) fails to reimburse such LC Disbursement when due
(including by financing such payment obligation with an ABR Loan) pursuant to
paragraph (e) of this Section, then Section 2.11(d) shall apply; and provided,
further, that, in the case of an LC Disbursement made under an Alternative
Currency Letter of Credit, the amount of interest due with respect thereto shall
accrue on the Dollar Equivalent, calculated using the Exchange Rate at the time
such LC Disbursement was made, of such LC Disbursement.  Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.
 
(j) Replacement of any Issuing Bank.  Any Issuing Bank may be replaced at any
time by written agreement among the Parent Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of such Issuing Bank.  At
the time any such replacement shall become effective, the Parent Borrower shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.04(f) and 2.10(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of such Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to include a reference to such successor or to
any previous Issuing Bank, or to such successor and all previous Issuing Banks,
as the context shall require.  After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
 
(k) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the then total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Parent Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in dollars and in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit shall be deposited in the applicable Alternative
Currencies in the actual amounts of such undrawn Letters of Credit and (ii) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Borrower described in paragraph  (h) or (i) of
Article VII.  Each deposit pursuant to this paragraph shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Parent Borrower (and any Subsidiary for whose account a
Letter of Credit has been issued) under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be
 


 
37

--------------------------------------------------------------------------------

 


 
 
made at the option and sole discretion of the Administrative Agent and at the
Parent Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed (to be applied ratably among them according to the
respective aggregate amounts of the then unreimbursed LC Disbursements) and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Parent Borrower (and each such Subsidiary) for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the then total LC Exposure), be applied to satisfy other
obligations of the Parent Borrower (and each such Subsidiary) under this
Agreement.  If the Parent Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default or, in
accordance with Section 2.09(c), the total Revolving Credit Exposure exceeding
105% of the total Commitments, such amount (to the extent not applied as
aforesaid) shall be returned to the Parent Borrower within three Business Days
after all Events of Default have been cured or waived or, as the case may be,
the total Revolving Credit Exposure not exceeding the total Commitments.
 
(l) Additional Issuing Banks.  The Parent Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement, provided
that the total number of Issuing Banks at any time shall not exceed four.  Any
Lender designated as Issuing Bank pursuant to this paragraph (l) shall be deemed
to be an “Issuing Bank” for the purposes of this Agreement (in addition to being
a Lender) with respect to Letters of Credit issued by such Lender.
 
(m) Reporting.  Unless the Administrative Agent otherwise agrees, each Issuing
Bank will report in writing to the Administrative Agent, with a copy to the
Parent Borrower, (i) on the first Business Day of each week and on the second
Business Day to occur after the last day of each March, June, September and
December, and on such other dates as the Administrative Agent may reasonably
request, the daily activity during the preceding week, calendar quarter or other
period, as the case may be, with respect to Letters of Credit issued by it,
including the aggregate outstanding LC Exposure with respect to such Letters of
Credit on each day during such week, quarter or other period, in such form and
detail as shall be satisfactory to the Administrative Agent, (ii) on any
Business Day on which the Parent Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement and (iii) such other information
with respect to Letters of Credit issued by such Issuing Bank as the
Administrative Agent may reasonably request.
 
Section 2.05. Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the applicable Borrower by promptly crediting the amounts so received, in
like funds, to an account of the applicable Borrower maintained with the
Administrative Agent and designated by the Parent Borrower in the applicable
Borrowing
 


 
38

--------------------------------------------------------------------------------

 


 
 
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the applicable Borrower to but
excluding the date of payment to the Administrative Agent, at the greater of the
applicable Overnight Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.  If such Lender’s
share of such Borrowing is not made available to the Administrative Agent by
such Lender within three Business Days after the date such amount is made
available to the applicable Borrower, the Administrative Agent shall promptly
notify the Parent Borrower and any other applicable Borrower of such failure and
shall also be entitled to recover such amount from the applicable Borrower, on
demand, with interest thereon at the rate per annum applicable to ABR Loans
hereunder accruing from the date of such Borrowing. If the Parent Borrower or
the applicable Borrower shall pay to the Administrative Agent such corresponding
amount, the Parent Borrower and such applicable Borrower shall have no further
obligations to such Lender with respect to such amount.
 
Section 2.06. Interest Elections.  (a)  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Parent Borrower (on its own behalf or
on behalf of any other Borrower) may elect to convert such Borrowing (i) in the
case of a Eurocurrency Borrowing denominated in dollars, to an ABR Borrowing; or
(ii) in the case of an ABR Borrowing, to a Eurocurrency Borrowing denominated in
dollars or to continue such Borrowing in the same currency and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Parent Borrower (on behalf of itself or any other Borrower)
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
 
(b) To make an election pursuant to this Section, the Parent Borrower (on its
own behalf or on behalf of another Borrower) shall notify the Administrative
Agent of such election by hand delivery, telecopy or electronic transmission
(pursuant to procedures approved by the Administrative Agent) to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Parent Borrower by the time that a
Borrowing Request would be required under Section 2.03 if the Parent Borrower
were
 


 
39

--------------------------------------------------------------------------------

 


 
 
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such Interest Election Request shall
be irrevocable.
 
(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Parent Borrower (on its own behalf or
on behalf of another Borrower) shall be deemed to have selected an Interest
Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Parent Borrower (on its own behalf or on behalf of another Borrower)
fails to deliver a timely Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing (i) if denominated in dollars, shall be
converted to an ABR Borrowing and (ii) if denominated in an Alternative
Currency, shall be converted to a one month Interest Period denominated in the
same currency as the Eurocurrency Borrowing being continued.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Parent Borrower, then, so long as such Event of Default is
continuing (i) no outstanding Borrowing denominated in dollars may be converted
to or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
Section 2.07. Termination and Reduction of Commitments.  (a)  Unless previously
terminated in accordance with this Agreement, the Commitments shall terminate on
the Maturity Date.
 


 
40

--------------------------------------------------------------------------------

 




 
(b) The Parent Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $100,000 and not less than $1,000,000,
or, if less than $1,000,000, the remaining amount of the total Commitments, and
(ii) the Parent Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Revolving Credit Exposures would exceed the total
Commitments.
 
(c) The Parent Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two (2) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Parent Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Parent Borrower may state that
such notice is conditioned upon another event, such as the effectiveness of
other credit facilities, in which case such notice may be revoked by the Parent
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
 
Section 2.08. Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to such Borrower
on the Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
 
(c) The Administrative Agent shall maintain a Register pursuant to Section
10.04(b)(iv) and an account for each Lender in which it shall record (i) the
amount of each Loan made hereunder, the Type and currency thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts and Register maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such
 


 
41

--------------------------------------------------------------------------------

 


 
 
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
 
Section 2.09. Prepayment of Loans.  (a)  Each Borrower shall have the right at
any time and from time to time to prepay voluntarily any Borrowing made to such
Borrower in whole or in part without premium or penalty, subject to prior notice
in accordance with paragraph (b) of this Section.
 
(b) The Parent Borrower (on its own behalf or on behalf of any other Borrower)
shall notify the Administrative Agent in writing (by hand delivery, telecopy or
(pursuant to procedures approved by the Administrative Agent) electronic
transmission) of any voluntary prepayment hereunder prior to (i) in the case of
ABR Loans, 11:00 a.m., New York City time, on such date of prepayment, (ii) in
the case of Eurocurrency Loans denominated in dollars, 12:00 noon, New York City
time, on the Business Day immediately preceding such date of prepayment, (iii)
in the case of Eurocurrency Loans denominated in Euros, 12:00 noon, New York
City time, three Business Days prior to such date of prepayment and (iv) in the
case of Eurocurrency Loans denominated in any Alternative Currencies other than
Euros, 12:00 noon, New York City time, four Business Days prior to such date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and whether the prepayment is of Eurocurrency Loans, ABR Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each; provided that, if a notice of voluntary prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Promptly following
receipt of any such notice the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial voluntary prepayment of any Borrowing shall
be in an aggregate principal amount of $500,000 or a multiple of $100,000 in
excess thereof (or the Dollar Equivalent thereof).  Each voluntary prepayment of
a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.
 
(c) If on any Exchange Rate Date the Administrative Agent determines that the
total Revolving Credit Exposure exceeds 105% of the total Commitments, the
Borrowers shall within three Business Days after such date, prepay Loans and/or
deposit cash collateral in an account with the Administrative Agent established
and maintained in accordance with Section 2.04(k) in an aggregate amount such
that, after deducting therefrom the amount so prepaid and/or so deposited in
such account, the total Revolving Credit Exposure does not exceed the total
Commitments. The Administrative Agent shall promptly release any collateral
theretofore deposited with it pursuant to this Section 2.09 to the extent that
on any Exchange Rate Date the total Revolving Credit Exposure does not exceed
the total Commitments.
 
(d) Prepayments shall be accompanied by accrued interest to the extent required
by Section 2.11 and any amounts payable pursuant to Section 2.14.
 


 
42

--------------------------------------------------------------------------------

 




 
Section 2.10. Fees.  (a)  The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Effective Date to the last day of the Availability
Period, computed at the Applicable Rate on the average daily amount of the
Available Commitment of such Lender during the period for which payment is
made.  Commitment fees accrued through and including the last day of March,
June, September and December of each year shall be payable on the fifth Business
Day following such last day, commencing on April 7, 2015; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand.  All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b) The Parent Borrower agrees to pay to each Issuing Bank the fees agreed upon
by the Parent Borrower with such Issuing Bank with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  For the avoidance of doubt, in any case where, in
accordance with the second sentence of the definition of Issuing Bank, an
Issuing Bank arranges for one or more Letters of Credit to be issued by an
Affiliate of such Issuing Bank, the fees agreed upon by such Issuing Bank with
the Parent Borrower shall be deemed to have been agreed upon by such Affiliate
unless the Parent Borrower and such Affiliate otherwise agree.
 
(c) The Parent Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Parent Borrower and the Administrative Agent.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Except as may be expressly agreed in
writing between the Parent Borrower and the Administrative Agent with respect to
fees to the Administrative Agent, fees paid shall not be refundable under any
circumstances (other than in the case, and to the extent, of any overpayment
thereof by the applicable Borrower).
 
Section 2.11. Interest; Eurocurrency Tranches.  (a)  The Loans comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate.
 
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) The interest rate for Loans denominated in Alternative Currencies shall be
subject to customary adjustments if and to the extent loans denominated in such
Alternative Currencies are not customarily priced on a LIBO Rate basis;
provided, however that  such adjustments shall not apply to Loans denominated in
Euros, Yen or Hong Kong Dollars.
 
(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at
 


 
43

--------------------------------------------------------------------------------

 


 
 
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the  rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
 
(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of all of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
Section 2.12. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
 
(a) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that by reason of circumstances affecting the
relevant market adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Parent Borrower
(on its own behalf or on behalf of any other Borrower) and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Parent Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurocurrency Borrowing denominated in
dollars, such Borrowing shall be made as an ABR Borrowing; provided that (A) if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted and (B) if the
circumstances giving rise to such notice affect only one currency, then
Borrowings in other
 


 
44

--------------------------------------------------------------------------------

 




 
permitted currencies shall be permitted.  The Administrative Agent agrees to
give prompt notice to the Parent Borrower when the circumstances that gave rise
to a notice under this Section 2.12 no longer exist.
 
Section 2.13. Increased Costs.  (a)  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;
 
(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or
 
(iii) shall subject the Administrative Agent, any Lender or the Issuing Bank to
any Taxes (other than (A) Indemnified Taxes indemnified under Section 2.15, (B)
Taxes described in clauses (b) through (f) of the definition of Excluded Taxes
or (C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of (iii) to such Administrative Agent, Lender or Issuing
Bank) of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make such Loan) or to increase the cost to the Administrative
Agent, such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by the Administrative Agent, such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Parent
Borrower will pay to the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.
 
(b) If any Lender or any Issuing Bank reasonably determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital (or
on the capital of any corporation controlling such Lender or such Issuing Bank)
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such controlling
corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s  or such controlling
corporation’s policies with respect to capital adequacy or liquidity), then from
time to time the Parent Borrower will pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such controlling corporation for any such
reduction suffered.
 
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank, as the case
may be, as
 


 
45

--------------------------------------------------------------------------------

 


 
 
specified in paragraph (a), (b) or (e) of this Section, containing (i) a
reasonably detailed explanation of the basis on which such amount or amounts
were calculated and the Change in Law by reason of which it has become entitled
to be so compensated and (ii) confirmation of the matters set forth in the last
sentence of Section 2.13(d), shall be delivered to the Parent Borrower and shall
be conclusive absent manifest error.  No Lender or Issuing Bank shall be
entitled to the benefits of this Section 2.13 unless such Lender or Issuing Bank
shall have complied with the requirements of this Section 2.13.  The Parent
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Parent Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Parent Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof. Notwithstanding any other provision of this
Section 2.13, no Lender or Issuing Bank shall demand compensation for any
increased costs or reduction referred to above in this Section if it shall not
then be the general policy of such Lender to demand such compensation in similar
circumstances from comparable borrowers under comparable provisions of other
credit agreements, if any (it being understood, for the avoidance of doubt, that
a waiver by any Lender or Issuing Bank in any given case of its right to demand
such compensation from any given borrower shall not, in and of itself, be deemed
to constitute a change in the general policy of such Lender).
 
(e) If the cost to any Lender of making or maintaining any Loan to a Subsidiary
Borrower that is a Foreign Subsidiary is increased (or the amount of any sum
received or receivable by any Lender or its lending office is reduced) by an
amount deemed by such Lender to be material, by reason of the fact that such
Subsidiary Borrower is a Foreign Subsidiary, such Subsidiary Borrower shall
indemnify such Lender for such increased cost or reduction within fifteen (15)
days after demand by such Lender (with a copy to the Administrative Agent),
which such Lender shall make within ninety (90) days from the day such Lender
has notice of such increased cost or reduction.
 
Section 2.14. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Parent
Borrower pursuant to Section 2.17, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss and reasonable cost and
expense
 


 
46

--------------------------------------------------------------------------------

 


 
 
attributable to such event (excluding loss of margin).  In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the applicable eurocurrency market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, containing a reasonably detailed calculation of such
amounts, shall be delivered to the Parent Borrower and shall be conclusive
absent manifest error.  The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof. No
Lender or Issuing Bank shall be entitled to the benefits of this Section 2.14
unless such Lender or Issuing Bank shall have complied with the requirements of
this Section 2.14.
 
Section 2.15. Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.15), the amounts received with respect to this agreement equal the sum
which would have been received had no such deduction or withholding been made.
 
(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.
 
(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
any Issuing Bank, as promptly as possible but in any event within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of such Loan Party under any Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and including any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability, together with, to the extent available, a certified copy
of a receipt issued by such Governmental Authority evidencing such payment or
other evidence of such payment reasonably satisfactory to such Loan Party,
delivered to such Loan Party as
 


 
47

--------------------------------------------------------------------------------

 


 
 
soon as practicable after any such payment by a Lender or any Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or any
Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) 
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax, with respect to payments made under this Agreement or any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.15(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
 


 
48

--------------------------------------------------------------------------------

 




 
(i) in the case of Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of the applicable IRS Form W-8
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, the applicable IRS Form
W-8 establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
 
(ii) executed originals of IRS Form W-8ECI;
 
(iii) in the case of Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of the
applicable IRS Form W-8; or to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, the applicable IRS Form W-8, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if such Lender is a partnership and one or more direct or indirect
partners of such Lender are claiming the portfolio interest exemption, such
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
 
(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
 
(D) If a payment made to a Lender hereunder or under any other Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable, or those under an intergovernmental agreement entered into in
connection with the implementation of Sections 1471 through 1474 of the Code),
such Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine
 


 
49

--------------------------------------------------------------------------------

 


 
 
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.15(e)(ii)(D), “FATCA” shall include any amendments
made to FATCA after the date of this Credit Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(f) Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of any Taxes imposed by any Governmental
Authority, together with any reasonable costs and expenses arising therefrom or
with respect thereto, that are attributable (i) to such Lender and that are
payable or paid by the Administrative Agent and (ii) to a Lender’s failure to
comply with the provisions of Section 10.04(c) relating to the maintenance of a
Participant Register.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.
 
(g) If the Administrative Agent, a Lender or an Issuing Bank determines that it
has received a refund which, in the good faith judgment of the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, is allocable to any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.15, it shall promptly pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.15 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender or such Issuing Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent or such Lender or such Issuing Bank, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority attributable to
such amount (including the reasonable out-of-pocket expenses described above of
the Administrative Agent or such Lender or such Issuing Bank)) to the
Administrative Agent or such Lender or such Issuing Bank in the event the
Administrative Agent or such Lender or such Issuing Bank is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent or any Lender or an Issuing Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to any Loan Party or any other Person.
 
(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Loan Parties and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).
 
Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under
 


 
50

--------------------------------------------------------------------------------

 


 
 
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent or an Issuing Bank, as applicable, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to an Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder shall be made
in dollars except (i) payments of principal of and interest on any Alternative
Currency Loan shall be paid in the applicable currency and (ii) as provided in
Section 2.04(k).
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees, expenses and other amounts then due hereunder,
such funds shall be applied (i) first, towards payment of interest, fees,
expenses and other amounts then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest, fees, expenses and
other amounts then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties. Notwithstanding the
foregoing, no amounts received from any Guarantor shall be applied to Excluded
Swap Obligations of such Guarantor.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered,  such participations shall be rescinded and
the purchase price restored to the extent of such recovery, without interest,
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the applicable Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply), or any payment obtained pursuant to a
court order.  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law,
 


 
51

--------------------------------------------------------------------------------

 


 
 
that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against such Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due.  In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Overnight Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(b) or 2.16(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
(f) In order to expedite the transactions contemplated by this Agreement, each
Subsidiary Borrower hereby appoints the Parent Borrower to act as agent on
behalf of such Subsidiary Borrower for the purpose of (i) giving any notices or
requests contemplated to be given by such Subsidiary Borrower pursuant to this
Agreement, including, without limitation, Borrowing Requests, prepayment notices
and Interest Election Requests and (ii) paying on behalf of such Subsidiary
Borrower any Subsidiary Obligations owing by such Subsidiary Borrower; provided,
that each Subsidiary Borrower shall retain the right, in its discretion, to give
directly any or all of such notices or requests or to make directly any or all
of such payments.
 
(g) The obligations of each Borrower under this Agreement are several although
the Subsidiary Obligations are guaranteed by the Parent Borrower under Article
IX.
 
Section 2.17. Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender (including any Issuing Bank) requests compensation under Section 2.13, or
if any Borrower is required to pay any additional amount to any Lender
(including any Issuing Bank) or any Governmental Authority for the account of
any Lender (including any Issuing Bank) pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans (or interests in Letters of Credit) hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender (including any Issuing Bank),
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.13 or 2.15, as the case may be, in the future and (ii)
would not subject such Lender (including any Issuing Bank) to any material
 


 
52

--------------------------------------------------------------------------------

 


 
 
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (including any Issuing Bank).
 
(b) If (i) any Lender (including any Issuing Bank) requests compensation under
Section 2.13, (ii) any Borrower is required to pay any additional amount to any
Lender (including any Issuing Bank) or any Governmental Authority for the
account of any Lender (including any Issuing Bank) pursuant to Section 2.15,
(iii) any Lender is a Defaulting Lender or (iv) any Lender does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders (with the percentage in such definition being
deemed to be 66 2/3% for this purpose) has been obtained), then the Parent
Borrower may, at its sole expense (in the case of clauses (i), (ii) and (iv) of
this Section 2.17(b) only), upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04,
provided that the Parent Borrower shall be required to pay the processing and
recordation fee referred to in Section 10.04(b)(ii)(C), or pursuant to deemed
assignment provisions established by the Administrative Agent to which the
Parent Borrower has previously consented in writing), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) (and, if such Lender is an Issuing Bank, all Letters of Credit
issued by it shall have been cancelled or other arrangements reasonably
satisfactory to such Issuing Bank shall have been made with respect to such
Letters of Credit), (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments and (iv) in the case of an assignment pursuant to
clause (iv) above, no Default shall have occurred and be continuing.  A Lender
(including any Issuing Bank) shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Parent Borrower to require such
assignment and delegation cease to apply.  No such assignment shall be deemed to
be a waiver of any rights which any Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.
 
Section 2.18. Change in Law.  If (a) any Change in Law shall make it unlawful
for any Issuing Bank to issue Letters of Credit denominated in an Alternative
Currency or (b) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Bank to issue Letters of Credit
denominated in such Alternative Currency, then by prompt written notice thereof
to the Parent Borrower and to the Administrative Agent (which notice shall
promptly be withdrawn whenever such circumstances no longer exist), such Issuing
Bank may declare that Letters of Credit will not thereafter be issued by it in
the affected Alternative Currency or Alternative
 


 
53

--------------------------------------------------------------------------------

 


 
 
Currencies, whereupon the affected Alternative Currency or Alternative
Currencies shall be deemed (until such notice is withdrawn) not to constitute an
Alternative Currency for purposes of the issuance of Letters of Credit by such
Issuing Bank.
 
Section 2.19. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Available
Commitment of such Defaulting Lender pursuant to Section 2.10(a);
 
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of each Lender or each Lender
affected thereby;
 
(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
 
(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Commitments but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Bank only such Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.04(k) for so long as such LC Exposure is outstanding;
 
(iii) if the Parent Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Parent Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.04(f) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.10(a) and 2.04(f) shall be adjusted in accordance with such non-Defaulting
Lenders’ Commitment; and
 
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without
 


 
54

--------------------------------------------------------------------------------

 


 
 
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all fees payable under Section 2.04(f) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrower in
accordance with Section 2.19(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall
not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank, as the
case may be, shall have entered into arrangements with the Parent Borrower or
such Lender, satisfactory to the Issuing Bank to defease any risk to it in
respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Parent Borrower and the Issuing
Bank each agrees, acting in good faith and a commercially reasonable manner,
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Commitment.
 


 
55

--------------------------------------------------------------------------------

 




 
ARTICLE III
 
Representations and Warranties
 
The Parent Borrower represents and warrants and each Subsidiary Borrower
represents and warrants (to the extent specifically applicable to such
Subsidiary Borrower) to the Lenders that:
 
Section 3.01. Organization; Powers.  Each of the Borrowers, the Guarantors and
the Parent Borrower’s Significant Subsidiaries (as defined in Regulation S-X,
part 210.1-02 of Title 17 of the Code of Federal Regulations) is duly organized,
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States of America) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
Section 3.02. Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  Each Loan Document has been
duly executed and delivered by each Loan Party which is a party thereto and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, liquidation, reconstruction, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
Section 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of Parent
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture or any material
agreement or other material instrument binding upon Parent Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by Parent Borrower or any of its Subsidiaries, and (d)
will not result in the creation or imposition of any Lien on any asset of Parent
Borrower or any of its Subsidiaries.
 
Section 3.04. Financial Condition; No Material Adverse Change.  (a)  The Parent
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the Fiscal Year ended March 29, 2014, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended December 31, 2014, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with
 


 
56

--------------------------------------------------------------------------------

 


 
 
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.
 
(b) Since March 29, 2014, there has been no material adverse change in the
business, operations, property or condition (financial or otherwise) of the
Parent Borrower and its Subsidiaries, taken as a whole.
 
Section 3.05. Properties.  (a)  Each of the Parent Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to the operation of its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
such other defects as, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
(a) Each of the Parent Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business as currently conducted, and the use thereof by
the Parent Borrower and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 3.06. Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower, threatened against or
affecting Parent Borrower or any of its Subsidiaries (i) which could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect (except for litigation disclosed prior to January 15, 2015 in reports
publicly filed by the Parent Borrower under the Securities Exchange Act of 1934,
as amended) or (ii) that involve this Agreement or the Transactions.
 
(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Parent Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Laws or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
 
Section 3.07. Compliance with Laws and Agreements.  (a)  Each of the Parent
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.
 
(b) The Parent Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower, its
Subsidiaries and, to the knowledge of the Parent Borrower, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable
 


 
57

--------------------------------------------------------------------------------

 


 
 
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in Parent Borrower being designated
as a Sanctioned Person.  None of (a) the Parent Borrower, any Subsidiary or, to
the knowledge of the Parent Borrower, any of their respective directors,
officers or employees, or (b) to the knowledge of the Parent Borrower, any agent
of the Parent Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Transactions contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.
 
Section 3.08. Investment Company Status.  Neither the Parent Borrower nor any of
its Subsidiaries is required to be registered as an “investment company” as
defined in the Investment Company Act of 1940, as amended.
 
Section 3.09. Taxes.  Each of the Parent Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Parent Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves to the extent required
by GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 3.10. ERISA.  (i) Except as could not reasonably be expected to result
in a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder, and each Foreign Plan is
in compliance with applicable non-United States law and regulations thereunder,
and (ii) no ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification No. 715: Compensation-Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $10,000,000 the fair market value of the assets of
such Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification No. 715: Compensation-Retirement Benefits) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $10,000,000 the fair market value of the assets of all such
underfunded Plans.
 
Section 3.11. Disclosure.  All of the reports, financial statements and
certificates furnished by or on behalf of any Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
hereafter delivered hereunder or reports filed pursuant to the Securities
Exchange Act of 1934, as amended (as modified or supplemented by other
information so furnished prior to the date on which this representation and
warranty is made or deemed made) do not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under
 


 
58

--------------------------------------------------------------------------------

 


 
 
which they were made, not misleading; provided that, with respect to projected
financial information, the Parent Borrower and the Subsidiary Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
Section 3.12. Subsidiary Guarantors.  Set forth on Schedule 3.12 is a list of
each Subsidiary which, in accordance with Section 4.01(b), is required to be a
Guarantor under the Guarantee Agreement on the Effective Date.
 
ARTICLE IV
 
Conditions
 
Section 4.01. Effective Date.  The amendment and restatement of the Existing
Credit Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b) The Administrative Agent shall have received the Guarantee Agreement
executed and delivered by (i) each Domestic Subsidiary which is a guarantor
under the Existing Credit Agreement and (ii) each Domestic Subsidiary, if any,
which, as of the Effective Date, is a Significant Subsidiary (as defined in
Regulation S-X, part 210.1-02 of Title 17 of the Code of Federal Regulations)
and which is not a guarantor under the Existing Credit Agreement.
 
(c) [Intentionally Omitted]
 
(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Kelley Drye & Warren LLP, counsel for the Loan Parties, substantially
in the form of Exhibit B.  The Borrowers hereby request Kelley Drye & Warren LLP
to deliver the opinion provided for in the preceding sentence.
 
(e) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions by the Loan Parties and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
 
(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the
 


 
59

--------------------------------------------------------------------------------

 


 
 
Parent Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least one Business Day prior to the Effective Date, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Parent
Borrower hereunder.
 
The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.  On the
Effective Date, (i)  the Commitments of the Lenders shall be as set forth on
Schedule 2.01 and (ii) each obligation of the Loan Parties, as defined in the
Existing Credit Agreement, under each Loan Document, as defined in the Existing
Credit Agreement, shall be deemed to be obligations of the Loan Parties under
the Loan Documents.  Notwithstanding the foregoing, the amendment and
restatement of the Existing Credit Agreement shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
10.02) at or prior to 3:00 p.m., New York City time, on March 31, 2015 (and, in
the event such conditions are not so satisfied or waived, the agreement to amend
and restate the Existing Credit Agreement shall terminate).
 
Section 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, but excluding a conversion of all or a portion
of a Borrowing from one Type to the other or a continuation of all or a portion
of a Borrowing of the same Type pursuant to Section 2.06, and of each Issuing
Bank to issue, increase, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:
 
(a) The representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects (or, in
the case of any representation and warranty qualified by materiality, in all
respects) on and as of the date of such Borrowing or the date of issuance,
increase, renewal or extension of such Letter of Credit, as applicable (other
than such representations as are made as of a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (or, in the case of any representation
and warranty qualified by materiality, in all respects as of such earlier
date)); provided, however, that if the proceeds of such Loan are being used to
refinance maturing commercial paper issued by the Parent Borrower, then the
representations and warranties in Sections 3.04(b) and 3.06(a) shall not apply.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, increase, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, increase, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
 


 
60

--------------------------------------------------------------------------------

 




 
Section 4.03. Additional Condition to Initial Borrowing by Subsidiary
Borrowers.  The obligations of the Lenders to make the initial Loan to a
particular Subsidiary Borrower shall not become effective, with respect to such
Subsidiary Borrower, until the date on which the Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of non-U.S. counsel for such Subsidiary Borrower in form and
substance customary and typical for such opinion and reasonably satisfactory to
the Administrative Agent.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent Borrower covenants and
agrees with the Lenders that:
 
Section 5.01. Financial Statements; Ratings Change and Other Information.  The
Parent Borrower will furnish to each Lender through the Administrative Agent:
 
(a) within 90 days after the end of each Fiscal Year, the Parent Borrower’s
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided,
however, that, so long as the Parent Borrower is required to file reports under
Section 13 of the Securities and Exchange Act of 1934, as amended, the
requirements of this paragraph shall be deemed satisfied by the delivery of, the
Annual Report of the Parent Borrower on Form 10-K (or any successor form as
prescribed by the Securities and Exchange Commission) for such Fiscal Year,
signed by the duly authorized officer or officers of the Parent Borrower;
 
(b) within 60 days after the end of each of the first three Fiscal Quarters, the
Parent Borrower’s consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Parent Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided, however, that, so long as
the Parent
 


 
61

--------------------------------------------------------------------------------

 


 
 
Borrower is required to file reports under Section 13 of the Securities and
Exchange Act of 1934, as amended, the requirements of this paragraph shall be
deemed satisfied by the delivery of the Quarterly Report of the Parent Borrower
on Form 10-Q (or any successor form as prescribed by the Securities and Exchange
Commission) for the relevant Fiscal Quarter, signed by the duly authorized
officer or officers of the Parent Borrower.
 
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Parent Borrower
(i) stating that he or she has obtained no knowledge that a Default has occurred
(except as set forth in such certificate), (ii) if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.07; and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 which has had an effect on such
financial statements and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
 
(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
(e) promptly after the same become publicly available, copies of all other
periodic and other reports, proxy statements and other materials filed by the
Parent Borrower or any Subsidiary with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent Borrower to its shareholders generally, as the case may be;
 
(f) promptly after the Parent Borrower shall have received notice that Moody’s
or S&P has announced a change in the rating established or deemed to have been
established for the Index Debt, written notice of such rating change; and
 
(g) promptly following any request therefor, such other information regarding
the business affairs or financial position of the Parent Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent on behalf of any Lender may reasonably request.
 
Section 5.02. Notices of Material Events.  The Parent Borrower will furnish to
the Lenders through the Administrative Agent prompt written notice of the
following after the Parent Borrower shall have obtained knowledge thereof:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any
 


 
62

--------------------------------------------------------------------------------

 


 
 
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Loan Party or any of its ERISA Affiliates in an aggregate
amount exceeding $10,000,000; and
 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
 
Section 5.03. Existence; Conduct of Business.  The Parent Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except, in each case (other than the case of the
foregoing requirements insofar as they relate to the legal existence of the
Borrowers and the Guarantors), to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.
 
Section 5.04. Payment of Obligations.  The Parent Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Parent Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
 
Section 5.05. Maintenance of Properties; Insurance.  Except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
the Parent Borrower will, and will cause each of its Subsidiaries to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted and except for
surplus and obsolete properties, and (b) maintain, with financially sound and
reputable insurance companies, insurance on such of its property and in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
 
Section 5.06. Books and Records; Inspection Rights.  The Parent Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which entries in conformity in all material respects with all
applicable laws, rules and regulations of any Governmental Authority are made of
all dealings and transactions in relation to its business and
 


 
63

--------------------------------------------------------------------------------

 


 
 
activities.  The Parent Borrower will, and will cause each of its Subsidiaries
to, on an annual basis at the request of the Administrative Agent (or at any
time after the occurrence and during the continuance of a Default), permit any
representatives designated by the Administrative Agent or any Lender (at such
Lender’s expense), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records (other than
materials protected by the attorney-client privilege and materials which the
Parent Borrower or such Subsidiary, as applicable, may not disclose without
violation of a confidentiality obligation binding upon it), and to discuss its
affairs, finances and condition with its officers and independent accountants,
so long as afforded opportunity to be present, all during reasonable business
hours. It is understood that so long as no Event of Default has occurred and is
continuing, such visits and inspections shall be coordinated through the
Administrative Agent.
 
Section 5.07. Compliance with Laws.  The Parent Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Parent Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
 
Section 5.01. Use of Proceeds and Letters of Credit.1  The proceeds of the Loans
will be used only to finance the working capital needs, capital expenditures,
Permitted Acquisitions, Investments permitted under Section 6.05 and general
corporate purposes of the Parent Borrower and its Subsidiaries (including the
initiation and maintenance of a commercial paper program, the refinancing of
commercial paper and the refinancing of the Existing Credit Agreement).  No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
the purpose of purchasing or carrying, or to extend credit to others for the
purpose of purchasing or carrying any “margin stock” as defined in Regulation T,
U or X of the Board or for any other purpose that entails a violation of any
such regulations.  The Commercial Letters of Credit shall be used solely to
finance purchases of goods by the Parent Borrower and its Subsidiaries in the
ordinary course of their business, and the Standby Letters of Credit shall be
used solely for the purposes described in the definition of such term in Section
1.01.
 
Section 5.02. Guarantee Agreement Supplement. Each Domestic Subsidiary that
becomes a Significant Subsidiary subsequent to the Effective Date shall promptly
(and in any event within 60 days of becoming a Significant Subsidiary) execute
and deliver to the Administrative Agent (with a counterpart for each Lender) a
supplement to the Guarantee Agreement pursuant to which such Subsidiary shall
become a party thereto as a Guarantor, together with such other documents and
legal opinions with respect thereto as the Administrative Agent shall reasonably
request (which documents and opinions shall be in form and substance reasonably
satisfactory to the Administrative Agent).
 
 
 

--------------------------------------------------------------------------------

   1 The deleted provisions overlapped with and are included Section 6.08.
 


 
64

--------------------------------------------------------------------------------

 


 
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Parent Borrower covenants and agrees with the Lenders
that:
 
Section 6.01. Indebtedness.  The Parent Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) Indebtedness created hereunder and under the other Loan Documents;
 
(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or shorten the final maturity
or weighted average life to maturity thereof;
 
(c) Indebtedness of the Parent Borrower to any Subsidiary and of any Subsidiary
to the Parent Borrower or any other Subsidiary;
 
(d) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Parent Borrower or any other Subsidiary;
 
(e) Indebtedness of the Parent Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any real property, fixed or
capital assets, including Capital Lease Obligations, and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred no more
than 90 days prior to or within 90 days after such acquisition or the completion
of such construction or improvement;
 
(f) Indebtedness acquired or assumed in Permitted Acquisitions and extensions,
renewals and replacements of any such indebtedness that do not increase the
outstanding principal amount thereof or shorten the final maturity or weighted
average life to maturity thereof or have different obligors;
 
(g) Priority Indebtedness (excluding any Indebtedness permitted by Sections
6.01(e) and (f)) in an aggregate principal amount at any one time outstanding
not to exceed 10% of the Parent Borrower’s then Consolidated Net Worth;
 
(h) Unsecured Indebtedness (excluding any Indebtedness permitted by Section
6.01(f)), not otherwise permitted by this Section, of any Borrower or any
Subsidiary which is a Guarantor so long as (i) on a pro forma basis after giving
effect to the incurrence of such Indebtedness, the ratio of (x) Adjusted Debt
then outstanding to (y) Consolidated EBITDAR for the then most recently ended
period of four consecutive Fiscal Quarters for which financial statements shall
have been delivered to the Lenders pursuant to Section 5.01 is not greater than
3.75 to 1.00; and
 


 
65

--------------------------------------------------------------------------------

 


 
 
(i) Indebtedness under Swap Agreements not entered into for speculative
purposes.
 
For purposes of this subsection 6.01, any Person becoming a Subsidiary of the
Parent Borrower after the date of this Agreement shall be deemed to have
incurred all of its then outstanding Indebtedness at the time it becomes a
Subsidiary, and any Indebtedness assumed by the Parent Borrower or any of its
Subsidiaries shall be deemed to have been incurred on the date of assumption.
 
Section 6.02. Liens.  The Parent Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a) Permitted Encumbrances;
 
(b) Liens existing on the Effective Date and set forth on Schedule 6.02;
 
(c) any Lien on any property or asset of the Parent Borrower or any Subsidiary
securing Indebtedness permitted by Section 6.01(e) incurred to acquire,
construct or improve such property or asset;
 
(d) Liens solely constituting the right of any other Person to a share of any
licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Parent Borrower or any of its Subsidiaries with
such Person in the ordinary course of the Parent Borrower’s or such Subsidiary’s
business) otherwise payable to the Parent Borrower or any of its Subsidiaries,
provided that such right shall have been conveyed to such Person for
consideration received by the Parent Borrower or such Subsidiary on an
arm’s-length basis;
 
(e) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases entered into by the Parent Borrower or
any of its Subsidiaries in the ordinary course of business;
 
(f) Liens securing Indebtedness described in clause (a) of the definition of
Priority Indebtedness;
 
(g) Liens securing Indebtedness permitted under Section 6.01(c);
 
(h) Bankers’ liens and rights of setoff with respect to customary depository
arrangements entered into in the ordinary course of business;
 
(i) Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition; and
 


 
66

--------------------------------------------------------------------------------

 


 
 
(j) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to consignments, provided that such Liens extend solely to
the assets subject to such consignments.
 
Section 6.03. Sale of Assets.  The Parent Borrower will not, nor will it permit
any of its Subsidiaries to, sell, lease, transfer or otherwise dispose of (in
one transaction or a series of transactions) all or substantially all of the
assets of the Parent Borrower and its Subsidiaries taken as a whole.
 
Section 6.04. Fundamental Changes.  (a)  The Parent Borrower will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Parent Borrower in a transaction in which the
Parent Borrower is the surviving corporation, (ii) any Subsidiary (including a
Guarantor) may merge into any other Subsidiary in a transaction in which the
surviving entity is a Subsidiary (provided that, in the case of a merger of a
Subsidiary that is not a Subsidiary Borrower into a Subsidiary Borrower in which
the surviving Subsidiary is not the Subsidiary Borrower, the surviving
Subsidiary shall execute and deliver to the Administrative Agent an assumption
agreement expressly assuming the Subsidiary Obligations of such Subsidiary
Borrower under this Agreement), and (iii) any Subsidiary may liquidate or
dissolve if the Parent Borrower determines in good faith that such liquidation
or dissolution is in the best interests of the Parent Borrower and its
Subsidiaries and is not materially disadvantageous to the Lenders and except
that the Parent Borrower or any Subsidiary may effect any acquisition permitted
by Section 6.05 by means of a merger of the Person that is the subject of such
acquisition with the Parent Borrower or any of its Subsidiaries (provided that,
in the case of a merger with the Parent Borrower, the Parent Borrower is the
survivor); and
 
(b) The Parent Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than a Related Line of
Business; provided, that the Parent Borrower and any Subsidiary may engage in
any business or businesses which are not Related Lines of Business, so long as
the Investments made by the Parent Borrower and/or the Subsidiaries in such
businesses do not exceed $500,000,000 in the aggregate, which amount shall be
included in the aggregate amount for Investments permitted under Section
6.05(j).
 
Section 6.05. Investments, Loans, Advances, Guarantees and Acquisitions.  The
Parent Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit or the rights of any licensee
under a trademark license to such licensee from the Parent Borrower or any of
its Affiliates, except:
 
(a) Permitted Investments;
 


 
67

--------------------------------------------------------------------------------

 


 
 
(b) investments by the Parent Borrower or a Subsidiary in the capital stock of
its Subsidiaries;
 
(c) loans or advances made by the Parent Borrower to, and Guarantees by the
Parent Borrower of obligations of, any Subsidiary, and loans or advances made by
any Subsidiary to, and Guarantees by any Subsidiary of obligations of, the
Parent Borrower or any other Subsidiary;
 
(d) Guarantees constituting Indebtedness permitted by Section 6.01;
 
(e) advances or loans made in the ordinary course of business to employees of
the Parent Borrower and its Subsidiaries;
 
(f) existing Investments not otherwise permitted under this Agreement and
described in Schedule 6.05 hereto;
 
(g) Investments received in connection with the bona fide settlement of any
defaulted Indebtedness or other liability owed to the Parent Borrower or any
Subsidiary;
 
(h) Permitted Acquisitions; provided that if, as a result of a Permitted
Acquisition, (i) a new Domestic Subsidiary shall be created and such Domestic
Subsidiary is a “Significant Subsidiary” (as defined in Regulation S-X, part
210.1-02 of Title 17 of the Code of Federal Regulations) or (ii) any then
existing Domestic Subsidiary shall become such a Significant Subsidiary, such
Domestic Subsidiary shall thereafter become party to the Guarantee Agreement as
a Guarantor in accordance with Section 5.09;
 
(i) Swap Agreements not entered into for speculative purposes; and
 
(j) Investments, in addition to Investments permitted under clauses (a) through
(h) of this Section 6.05, but including Investments permitted under Section
6.04(b), made after the date hereof in an aggregate amount not to exceed
$500,000,000 in any Person or Persons.
 
Section 6.06. Transactions with Affiliates.  The Parent Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, (a) any of
its Affiliates, (b) a spouse or any relative (by blood, adoption or marriage)
within the third degree of any such Affiliate or (c) any other Person which is
an Affiliate of any such spouse or relative, except (x) in the ordinary course
of business at prices and on terms and conditions, in the aggregate (taking into
account all of the Parent Borrower’s or such Subsidiary’s transactions with, and
the benefits to the Parent Borrower and its Subsidiaries derived from the Parent
Borrower’s or such Subsidiary’s Investment in, such Affiliate), not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, excluding customary
compensation paid to, and indemnity provided on behalf of, directors, officers
and employees of the Parent Borrower and any Subsidiary and (y) transactions
between or among the Parent Borrower and its Subsidiaries not involving any
other Affiliate.
 


 
68

--------------------------------------------------------------------------------

 


 
 
Section 6.07. Consolidated Leverage Ratio.  The Parent Borrower will not permit
the Consolidated Leverage Ratio as at the last day of any period of four
consecutive Fiscal Quarters ending after the Effective Date to be greater than
3.75 to 1.00.
 
Section 6.08. Anti-Corruption Laws and Sanctions.  The Parent Borrower will not
request any Borrowing or Letter of Credit, and the Parent Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) for the purpose of funding payments to any
officer or employee of a Governmental Authority, or any Person controlled by a
Governmental Authority, or any political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) any Borrower shall fail to pay (i) any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise, or (ii) any reimbursement obligation
in respect of any LC Disbursement when and as the same shall become due and
payable and such failure to pay such reimbursement obligation shall continue
unremedied for a period of two Business Days;
 
(b) any Borrower shall fail to pay any interest on any Loan or unreimbursed LC
Disbursement or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Parent Borrower or any Subsidiary in or in connection with this Agreement or the
Guarantee Agreement or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or the
Guarantee Agreement or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;
 
(d) the Parent Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.03 (with respect to each Borrower’s
existence) or 5.08 or in Article VI;
 


 
69

--------------------------------------------------------------------------------

 


 
 
(e) the Parent Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Parent Borrower (which notice will be given at the request of any Lender);
 
(f) the Parent Borrower or any Subsidiary shall fail to make any payment of
principal or interest, regardless of amount, in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond the
period (without giving effect to any extensions, waivers, amendments or other
modifications of or to such period) of grace, if any, provided in the instrument
or agreement under which such Material Indebtedness was created, and, prior to
any termination of Commitments or the acceleration of payment of Loans pursuant
to this Article VII, such failure is not waived in writing by the holders of
such Material Indebtedness;
 
(g) any event or condition occurs (after giving effect to any applicable grace
periods and after giving effect to any extensions, waivers, amendments or other
modifications of any applicable provision or agreement) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness to the extent such
Indebtedness is paid when due;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; provided, however, that the occurrence of any
of the events specified in this paragraph (h) with respect to any Person other
than the Parent Borrower shall not be deemed to be an Event of Default unless
(x) the net assets of such Person, determined in accordance with GAAP, shall
have exceeded $20,000,000 as of the date of the most recent audited financial
statements delivered to the Lenders pursuant to Section 5.01 or on the date of
occurrence of any such event and/or (y) the aggregate net assets of all Loan
Parties and other Subsidiaries in respect of which any of the events specified
in this paragraph (h) and in paragraphs (i) and (j) of this Article VII shall
have occurred shall have exceeded $50,000,000 as of the date of the most recent
audited financial statements delivered to the Lenders pursuant to Section 5.01
or on the date of occurrence of any such event;
 


 
70

--------------------------------------------------------------------------------

 


 
 
(i) the Parent Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; provided, however, that the occurrence of any of
the events specified in this paragraph (i) with respect to any Person other than
any Borrower shall not be deemed to be an Event of Default unless (x) the net
assets of such Person, determined in accordance with GAAP, shall have exceeded
$20,000,000 as of the date of the most recent audited financial statements
delivered to the Lenders pursuant to Section 5.01 or on the date of occurrence
of any such event and/or (y) the aggregate net assets of all Loan Parties and
other Subsidiaries in respect of which any of the events specified in this
paragraph (i) and in paragraphs (h) and (j) of this Article VII shall have
occurred shall have exceeded $50,000,000 as of the date of the most recent
audited financial statements delivered to the Lenders pursuant to Section 5.01
or on the date of occurrence of any such event;
 
(j) the Parent Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due; provided,
however, that the occurrence of any of the events specified in this paragraph
(j) with respect to any Person other than any Borrower shall not be deemed to be
an Event of Default unless (x) the net assets of such Person, determined in
accordance with GAAP, shall have exceeded $20,000,000 as of the date of the most
recent audited financial statements delivered to the Lenders pursuant to Section
5.01 or on the date of occurrence of any such event and/or (y) the aggregate net
assets of all Loan Parties and other Subsidiaries in respect of which any of the
events specified in this paragraph (j) and in paragraphs (h) and (i) of this
Article VII shall have occurred shall have exceeded $50,000,000 as of the date
of the most recent audited financial statements delivered to the Lenders
pursuant to Section 5.01 or on the date of occurrence of any such event;
 
(k) one or more judgments for the payment of money in an aggregate amount (not
paid or covered by insurance) in excess of $50,000,000 shall be rendered against
the Parent Borrower, any Subsidiary or any combination thereof and (i) the same
shall remain undischarged for a period of 60 consecutive days from the entry
thereof during which execution shall not be effectively stayed or bonded, or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Parent Borrower or any Subsidiary to enforce any such
judgment;
 
(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
 


 
71

--------------------------------------------------------------------------------

 


 
 
(m) Lauren, his estate or Persons related to him by blood, adoption or marriage
and/or trusts or other entities principally for the benefit of any of the
foregoing (the “Lauren Interests”) shall cease to own in the aggregate, directly
or indirectly either (x) Voting Stock of the Parent Borrower having the voting
power to elect a majority of the Board of Directors of the Parent Borrower or
(y) Voting Stock representing more than 25% of the voting power of the Parent
Borrower’s Equity Interests; or
 
(n) the Guarantee Agreement ceases to be in full force and effect;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become  due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is
 


 
72

--------------------------------------------------------------------------------

 




 
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent Borrower or any of its Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence, bad faith or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Parent Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders and the Parent Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Parent Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably satisfactory to the Parent Borrower which shall
be a
 


 
73

--------------------------------------------------------------------------------

 




 
bank with an office in New York, New York, or an Affiliate of any such
bank.  Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor.  After
the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
Each Lender (including each Issuing Bank) acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender (including each Issuing Bank) also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
The Syndication Agent and Co-Documentation Agents shall not have any duties or
responsibilities under the Loan Documents in their capacity as such.
 
ARTICLE IX
 
Guarantee
 
Section 9.01. Guarantee.  (a)  The Parent Borrower hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Subsidiary Borrowers when
due (whether at the stated maturity, by acceleration or otherwise) of the
Subsidiary Obligations (other than, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor).  As used in this Article IX, the term
“Lenders” includes affiliates of Lenders which are parties to any Specified Cash
Management Agreements or Specified Swap Agreements.
 
(b) The Parent Borrower agrees that the Subsidiary Obligations may at any time
and from time to time exceed the amount of the liability of the Parent Borrower
hereunder that would exist in the absence of this Article IX without impairing
this Guarantee or affecting the rights and remedies of the Administrative Agent
or any Lender hereunder.
 
(c) This Guarantee shall remain in full force and effect until all the
Subsidiary Obligations shall have been satisfied by payment in full in
immediately available funds, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding
 


 
74

--------------------------------------------------------------------------------

 


 
 
that from time to time during the term of this Guarantee the Subsidiary
Borrowers may be free from any Subsidiary Obligations.
 
(d) No payment made by any Borrower, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any Lender
from any Borrower, any Guarantor, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Subsidiary Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Parent Borrower hereunder which shall,
notwithstanding any such payment (other than any payment made by the Parent
Borrower in respect of the Subsidiary Obligations or any payment received or
collected from the Parent Borrower in respect of the Subsidiary Obligations),
remain liable for the Subsidiary Obligations until the Subsidiary Obligations
are paid in full in immediately available funds, no Letter of Credit shall be
outstanding and the Commitments are terminated.
 
Section 9.02. No Subrogation.  Notwithstanding any payment made by the Parent
Borrower hereunder or any set-off or application of funds of the Parent Borrower
by the Administrative Agent or any Lender, the Parent Borrower shall not be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against the Subsidiary Borrowers or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Subsidiary Obligations nor shall the
Parent Borrower seek or be entitled to seek any contribution or reimbursement
from the Subsidiary Borrowers or any other Guarantor in respect of payments made
by the Parent Borrower under this Guarantee, until all amounts owing to the
Administrative Agent and the Lenders by the Subsidiary Borrowers on account of
the Subsidiary Obligations are paid in full in immediately available funds, no
Letter of Credit shall be outstanding and the Commitments are terminated.  If
any amount shall be paid to the Parent Borrower on account of such subrogation
rights at any time when all of the Subsidiary Obligations shall not have been
paid in full in immediately available funds, such amount shall be held by the
Parent Borrower for the benefit of the Administrative Agent and the Lenders, and
shall, forthwith upon receipt by the Parent Borrower, be turned over to the
Administrative Agent in the exact form received by the Parent Borrower (duly
indorsed by the Parent Borrower to the Administrative Agent, if required), to be
applied against the Subsidiary Obligations whether matured or unmatured, in such
order as the Administrative Agent may determine.
 
Section 9.03. Amendments, etc. with respect to the Subsidiary Obligations.  The
Parent Borrower shall remain obligated under this Guarantee notwithstanding
that, without any reservation of rights against the Parent Borrower and without
notice to or further assent by the Parent Borrower, any demand for payment of
any of the Subsidiary Obligations made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender and any of the
Subsidiary Obligations continued, and the Subsidiary Obligations or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with Section 10.02, as the
 


 
75

--------------------------------------------------------------------------------

 


 
 
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Subsidiary Obligations may be sold, exchanged, waived,
surrendered or released without affecting the Parent Borrower’s obligations
under this Article IX.  Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Subsidiary Obligations or for this Guarantee.
 
Section 9.04. Guarantee Absolute and Unconditional.  The Parent Borrower waives
any and all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Subsidiary Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Article IX; and all dealings between the Parent Borrower
and any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Article IX.  The Parent Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Subsidiary Borrowers or any of the Guarantors with
respect to the Subsidiary Obligations.  The Parent Borrower understands and
agrees that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement, any of the Subsidiary Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Subsidiary Borrower or any other Person against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of any Borrower or any Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Subsidiary
Borrowers for the Subsidiary Obligations, or of the Parent Borrower under this
Article IX, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against the
Parent Borrower, the Administrative Agent or any Lender may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Subsidiary Borrowers, any other Guarantor or
any other Person or against any collateral security or guarantee for the
Subsidiary Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from any
Subsidiary Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Subsidiary Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve the Parent Borrower of any obligation or liability under this
Article IX, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against the Parent Borrower under this Article IX.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
 


 
76

--------------------------------------------------------------------------------

 


 
 
Section 9.05. Reinstatement.  This Article IX shall continue to be effective, or
shall be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Subsidiary Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
 
Section 9.06. Payments.  The Parent Borrower hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in dollars or the applicable Alternative Currency at the office of
the Administrative Agent located at 1111 Fannin, 10th Floor, Houston, Texas
77002.
 
Section 9.07. Keepwell.  Each Borrower Qualified Keepwell Provider hereby
jointly and severally absolutely, unconditionally, and irrevocably undertakes to
provide such funds or other support as may be needed from time to time for the
Parent Borrower to qualify as an Eligible Contract Participant during the Swap
Guarantee Eligibility Period in respect of any Swap Obligation (provided,
however, that each Borrower Qualified Keepwell Provider shall only be liable
under this Section 9.07 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 9.07, or
otherwise under this Guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Borrower Qualified Keepwell Provider under this Section
9.07 shall remain in full force and effect until the obligations of the
Borrowers under this Agreement have expired, been discharged or have otherwise
been terminated in accordance with the terms of this Agreement.  Each Borrower
Qualified Keepwell Provider intends that this Section 9.07 constitute, and this
Section 9.07 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of the Parent Borrower for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
ARTICLE X
 
Miscellaneous
 
Section 10.01. Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
and in the Guarantee Agreement shall be in writing and shall be delivered by
hand or nationally recognized overnight courier service, mailed by certified or
registered mail, U.S. first class postage prepaid, or sent by telecopy, as
follows:
 
(i) if to any Borrower, to Ralph Lauren Corporation, 650 Madison Avenue, New
York, New York 10022, Attention of Christopher Peterson, Executive Vice
President, Chief Administrative Officer and Chief Financial Officer (Telecopy
No. (212) 318-7705), with a copy to Ralph Lauren Corporation, 9 Polito Avenue,
Lyndhurst, New Jersey 07071, Attention of Robert Westreich, Corporate Vice
President, Treasurer and Chief Tax Officer (Telecopy No. (201) 531-6894);
 


 
77

--------------------------------------------------------------------------------

 


 
 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th Floor, Chicago, Illinois 60603-2300, Attention of Nanette
Wilson (Telecopy No. (888) 292-9533; Email:
jpm.agency.servicing.4@jpmchase.com), with a copy to (A) JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 10 South Dearborn, Floor 7, Chicago,
Illinois 60603, Attention of Margaret Seweryn (Telecopy No. (312) 732-7976) and
(B) if such notice or other communication relates to an Alternative Currency
Loan (including any Borrowing Request for a Eurocurrency Borrowing denominated
in an Alternative Currency), J.P. Morgan Europe Limited, Floor 6, 25 Bank
Street, Canary Wharf , London, E14 5JP, United Kingdom, Attention of the Manager
(Telecopy No. + 44 207 777 2360  ; Email: loan_and_agency_london@jpmorgan.com);
and
 
(iii) if to any other Lender or any Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b) Notices and other communications to the Lenders (including any Issuing Bank)
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes (i) notices and other
communications to a Lender (including an Issuing Bank) sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications to a Lender (including an Issuing Bank) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any Lender, by notice to the Administrative Agent and the Parent
Borrower).
 


 
78

--------------------------------------------------------------------------------

 


 
 
(d) Electronic Systems.
 
(i) Each Loan Party, Issuing Bank and Lender agrees that the Administrative
Agent may, but shall not be obligated to, make Communications (as defined below)
available to the Issuing Banks and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.
 
(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System, in each case except as found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of, or material breach of its obligations under the
Loan Documents by, such Agent Party.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.
 
Section 10.02. Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the Guarantee Agreement are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or the Guarantee Agreement or consent to any
departure by any Borrower or any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
 


 
79

--------------------------------------------------------------------------------

 


 
 
(b) Neither this Agreement nor the Guarantee Agreement nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers or the Guarantors, as the
case may be, and the Required Lenders or by the Borrowers or the Guarantors, as
the case may be, and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.16(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release all or substantially all
of the Guarantors from their obligations under the Guarantee Agreement, without
the written consent of each Lender (except that no approval of the Lenders shall
be required to release a Guarantor in connection with the disposition of all the
capital stock of such Guarantor not prohibited by the Loan Documents) or (vi)
change any of the provisions of this Section or the definition of “Required
Lenders”, the definition of “Applicable Percentage” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or an Issuing Bank without the prior written consent of
the Administrative Agent or such Issuing Bank, as the case may be.
 
Section 10.03. Expenses; Indemnity; Damage Waiver.  (a)  The Parent Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent, the Syndication Agent and the Lead Arrangers,
including the reasonable fees, charges and disbursements of one domestic counsel
for the Administrative Agent and the Lead Arrangers, collectively, in connection
with the syndication of the credit facilities provided for herein, the
preparation of this Agreement or any amendments, modifications or waivers of the
provisions hereof and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the reasonable fees, charges and disbursements of one domestic counsel and one
foreign counsel, as necessary, in each applicable jurisdiction for the
Administrative Agent, the Syndication Agent, any Issuing Bank or any Lender, in
connection with the enforcement or preservation of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b) The Parent Borrower shall indemnify the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Lead Arrangers, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
 


 
80

--------------------------------------------------------------------------------

 


 
 
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Parent Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Parent Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Borrower or any other Loan Party or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are found by a final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of, or material breach of its obligations under
the Loan Documents by, such Indemnitee or such Indemnitee’s employer or any
Affiliate of either thereof or any of their respective officers, directors,
employees, advisors or agents.
 
(c) To the extent that the Parent Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, but without affecting the Parent Borrower’s
obligations thereunder, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.
 
(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party and any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any other Loan Document,
or any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrowers of any obligation they
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
Section 10.04. Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank
 


 
81

--------------------------------------------------------------------------------

 


 
 
that issues any Letter of Credit), except that (i) a Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by a
Borrower without such consent shall be null and void) and (ii) no Lender
(including any Issuing Bank) may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, each Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing, any other assignee; and provided, further, that
the Parent Borrower shall be deemed to have consented to any such assignment
unless the Parent Borrower shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received written
notice thereof;
 
(B) the Administrative Agent; and
 
(C) in the case of an assignment of a Commitment or an interest in Letters of
Credit, each Issuing Bank.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Parent Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Parent Borrower shall be required if an Event of Default
under clause (a), (b), (h) or (i) of Article VII has occurred and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
 


 
82

--------------------------------------------------------------------------------

 


 
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
 
(E) no assignment (including any assignment to a Lender, an Affiliate of a
Lender or an Approved Fund) shall be permitted if, immediately after giving
effect thereto, amounts would become payable by any Borrower under Section 2.13
or 2.15 (including amounts payable under Section 2.15 in respect of withholding
taxes) that are in excess of those that would be payable under such Section in
respect of the amount assigned if such assignment were not made;
 
(F) no assignment shall be made to a natural person; and
 
(G) no assignment shall be made to any Borrower or its Affiliates.
 
(H) For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement (including, in the case
of any Non-U.S. Lender (including each Issuing Bank that is a Non-U.S. Lender),
obligations under Section 2.15(e)), and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15
and 10.03); provided, however, that no such assignment or transfer shall be
deemed to be a waiver of any rights which any Borrower, the Administrative Agent
or any other Lender shall have against such Lender.  Any assignment or transfer
by a Lender (including an Issuing Bank) of rights or obligations under this
Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each
 


 
83

--------------------------------------------------------------------------------

 


 
 
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and each
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by any
Borrower, any Issuing Bank and (solely with respect to the Revolving Credit
Exposure of such Lender) any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c) (i)  Any Lender may, without the consent of the Parent Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender's
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the applicable
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in clauses (i), (ii),
(iii), (v) and (vi) of the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.15 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16(c) as though it were a Lender.  Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive, and such
 


 
84

--------------------------------------------------------------------------------

 


 
 
Lender, each Loan Party and the Administrative Agent shall treat each Person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
 
(ii) A Participant shall not be entitled to the benefits of Section 2.13, 2.14
or 2.15 unless such Participant shall have complied with the requirements of
such Section; provided, that in any case in which a Participant is so entitled,
any such Participant shall not be entitled to receive any greater payment under
Section 2.13, 2.14 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Parent
Borrower's prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 2.15 unless
the Parent Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the applicable Borrower, to
comply with Section 2.15(e) as though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
Section 10.05. Survival.  All representations and warranties made by the
Borrowers herein and in the certificates or other instruments  delivered in
connection with or pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, and shall terminate at such time as no principal of or
accrued interest on any Loan or any fee or any other amount payable under this
Agreement (other than contingent indemnification obligations that are not due
and payable) is outstanding and unpaid, no Letter of Credit is outstanding and
the Commitments have expired or been terminated.  The provisions of Sections
2.13, 2.14, 2.15, 10.03, 10.13 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.
 
Section 10.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the
Guarantee Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this
 


 
85

--------------------------------------------------------------------------------

 


 
 
Agreement by telecopy or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
Section 10.07. Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 10.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of any Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation”, no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
Section 10.09. Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement against any other
party hereto or its properties in the courts of any jurisdiction.
 
(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 


 
86

--------------------------------------------------------------------------------

 


 
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
Section 10.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 10.12. Confidentiality.  Each of the Administrative Agent, each Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, in each case who have a need to know such
Information in accordance with customary banking practices (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Parent Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than a Borrower which is not subject to a confidentiality
obligation known to the Administrative Agent and the Lenders with respect to
such information.  For the purposes of this Section, “Information” means all
information received from any Borrower or any Subsidiary relating to such
Borrower, any Subsidiary or their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by such Borrower or
any Subsidiary and other than information pertaining to this Agreement routinely
provided by arrangers to data service
 


 
87

--------------------------------------------------------------------------------

 


 
 
providers, including league table providers, that serve the lending industry2;
provided that, in the case of information received from any Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Section 10.13. Satisfaction in Applicable Currency.  (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
 
(b) The obligation of each Borrower hereunder or in respect of the Letters of
Credit to make payments in a currency (the “Agreement Currency”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the Agreement Currency, be discharged only to the extent that, on the Business
Day following receipt by the Administrative Agent and the Lenders of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent and the
Lenders may in accordance with normal banking procedures in the relevant
jurisdiction purchase the Agreement Currency with the Judgment Currency; if the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent and the Lenders in the Agreement Currency, the
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent, the Issuing Banks and each
Lender (as an alternative or additional cause of action) against such loss (if
any) and if the amount of the Agreement Currency so purchased exceeds the sum
originally due to the Administrative Agent and the Lenders in the Agreement
Currency, the Administrative Agent and the Lenders agree to remit such excess to
the applicable Borrower. The obligations of each Borrower contained in this
Section 10.13 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.
 
Section 10.14. [Reserved].
 
Section 10.15. No Fiduciary Duty.  The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of each of the
Borrowers, its stockholders and/or its affiliates.  Each Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Borrower, its stockholders or its affiliates,
on the other.  Each Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers,
 
 
 

--------------------------------------------------------------------------------

  2 JPM needs to be able to identify the Credit Agreement and RL to league table
providers.
 


 
88

--------------------------------------------------------------------------------

 


 
 
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to any
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Borrower, its management, stockholders, creditors or any other Person. 
Each Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.
 
Section 10.16. USA PATRIOT Act.  Each Lender and the Agent hereby notifies the
Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), such
Lender and Agent is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrowers shall provide such information and take such actions as are reasonably
requested by the Agent or any Lender in order to assist the Agent and the
Lenders in maintaining compliance with the Patriot Act.
 


Section 10.17. Amendment and Restatement.  This Agreement amends and restates
the Existing Credit Agreement.  All obligations and liabilities of the Parent
Borrower and the Borrowers under the Existing Credit Agreement remain in full
force and effect as amended and restated under this Agreement.
 


 
89

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
RALPH LAUREN CORPORATION
 
     
By:
/s/ Christopher Peterson    
Name:  Christopher Peterson
   
Title:  Executive Vice President, Chief
Administrative Officer and Chief Financial
Officer
         
ACQUI POLO C.V.
     
By: Acqui Polo GP, LLC, its General Partner
         
By:
  /s/ Christopher Peterson    
Name:  Christopher Peterson
Title:  Executive Vice President, Chief
Administrative Officer and Chief Financial
Officer
         
POLO FIN B.V.
       

 
By:
/s/ Robert Westreich    
Name: Robert Westreich
   
Title: Managing Director

             
RALPH LAUREN ASIA PACIFIC LIMITED
         
By:
/s/ Christopher Peterson     
Name:  Christopher Peterson
   
Title:  Director





 
[Signature Page to Ralph Lauren Corporation Credit Agreement]

--------------------------------------------------------------------------------

 
 

           
 JPMORGAN CHASE BANK, N.A., as
 Administrative Agent and as a Lender
         
By:
/s/ Devin Roccisano    
Name: Devin Roccisano
   
Title: Vice President
         
BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
         
By:
/s/ Scott Nightingale    
Name: Scott Nightingale
Title: Assistant Vice President
         
WELLS FARGO BANK, N.A., as a Lender
          By: /s/ Joseph Gricco    
Name: Joseph Gricco
Title: Vice President
       

 

 
 
 
[Signature Page to Ralph Lauren Corporation Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
         
By:
/s/ R. Scott Fileger    
Name: R. Scott Fileger
   
Title: Managing Direct COO CmTS North America
Deutsche Bank Securities

 

       
By:
/s/ Peter Cucchiara    
Name: Devin Roccisan
   
Title: Vice President
         
DEUTSCHE BANK SECURITIES INC, as Co-Documentation Agent
         
By:
/s/ R. Scott Fileger    
Name: R. Scott Nightingale
Title: Managing Direct COO CmTS North America
Deutsche Bank Securities
   

 

 
By:
/s/ Peter Cucchiara    
Name: Peter Cucchiara
Title:  Vice President
     

 

 
HSBC Bank USA, N.A., as a Lender
          By: /s/ Brian Gingue    
Name: Brian Gingue
Title: Senior Vice President
         
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
         
By:
/s/ Shuji Yabe    
Name: Shuji Yabe
   
Title: Managing Director


 
 
 
[Signature Page to Ralph Lauren Corporation Credit Agreement]

--------------------------------------------------------------------------------

 
 
 

            Barclays Bank PLC, as a Lender          
By:
/s/ Arti Sugunan    
Name: Arti Sugunan
   
Title: Assistant Vice President
          GOLDMAN SACHS BANK USA, as a Lender  
 
     
By:
/s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory
         
The Northern Trust Company, as a Lender
          By: /s/ Andrew D. Holtz    
Name: Andrew D. Holtz
Title: Senior Vice President
         
 
      [Signature Page to Ralph Lauren Corporation Credit Agreement]  
 
     
 
   
 

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.




1.
Assignor:
   
2.
Assignee:
 
 
     
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrowers:
Ralph Lauren Corporation, Acqui Polo C.V., Polo Fin B.V.
and Ralph Lauren Asia Pacific Limited
     
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of February 11,
2015 among Ralph Lauren Corporation (the “Parent Borrower”), Acqui
Polo C.V., Polo Fin B.V. and Ralph Lauren Asia Pacific Limited
(together with the Parent Borrower, the “Borrowers”), the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto




--------------------------------------------------------------------------------

  
1 Select as applicable.


 
 

--------------------------------------------------------------------------------

 
 


6.
Assigned Interest:
Polo C.V., Polo Fin B.V. and Ralph Lauren Asia Pacific Limited (together with
the Parent Borrower, the “Borrowers”), the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents parties thereto


Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%





Effective Date:   ______________, 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrowers, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
     
,
 
[NAME OF ASSIGNOR]

 

             
By:
     
Title:
           

 

 
ASSIGNEE
     
,
 
[NAME OF ASSIGNEE]

             
By:
     
Title:
       

--------------------------------------------------------------------------------

 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 
 

--------------------------------------------------------------------------------

 

Consented to and Accepted:
   
JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

     
By
     
Title:
             
Consented to:
     
[RALPH LAUREN CORPORATION,
as Parent Borrower
         
By
     
Title:]3
         
[NAME OF ISSUING BANK], as Issuing Bank
         
By
     
Title:
 





 



--------------------------------------------------------------------------------

  
3 To be added only if the consent of the Parent Borrower is required by Section
10.04(b)(i)(A) of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 


AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF February 11, 2015 AMONG
RALPH LAUREN CORPORATION, ACQUI POLO C.V., POLO FIN B.V. AND RALPH LAUREN
ASIA PACIFIC LIMITED, THE LENDERS PARTIES THERETO, JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT, AND THE OTHER AGENTS PARTIES THERETO


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.      Representations and Warranties.


1.1         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.


1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01(a) and (b)
thereof, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.


2.      Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 
 

--------------------------------------------------------------------------------

 



3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by email or telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B

FORM OF OPINION OF LOAN PARTIES’ COUNSEL


 
 
 
 

--------------------------------------------------------------------------------

 
 


February __, 2015






To:
JPMorgan Chase Bank, N.A.,

          As Administrative Agent
and
The Lenders set forth on Schedule A hereto
 
Ladies and Gentlemen:
 
We have acted as special New York legal counsel to Ralph Lauren Corporation, a
Delaware corporation (the “Corporation”), Acqui Polo C.V., a partnership
organized under the laws of the Netherlands (“Acqui”), Polo Fin B.V., a limited
liability company organized under the laws of the Netherlands (“Polo Fin”), and
Ralph Lauren Asia Pacific Limited, a corporation organized under the laws of
Hong Kong (“PRLAPL”, and together with Acqui and Polo Fin, collectively, the
“Subsidiary Borrowers”)  and the entities set forth on Schedule B hereto (the
“Subsidiary Guarantors,” and together with the Corporation, the “U.S. Loan
Parties”), in connection with the Amended and Restated Credit Agreement, dated
as of the date hereof, (the “Credit Agreement”) among the Corporation, the
Subsidiary Borrowers, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) and the other agents party
thereto, and the Guarantee Agreement, dated as of the date hereof (the
“Guarantee Agreement”) executed by each of the Subsidiary Guarantors in favor of
the Administrative Agent.
 
This opinion is being delivered to you pursuant to Section 4.01(d) of the Credit
Agreement.  Capitalized terms used herein without definition shall have the
meanings specified in the Credit Agreement.
 
In connection with this opinion, we have examined and relied upon: (i) the
Credit Agreement, the Guarantee Agreement and the exhibits and schedules thereto
(collectively, the “Transaction Agreements”), (ii) for each U.S. Loan Party that
is a corporation, the Certificate or Articles of Incorporation and Bylaws, as
amended to date, of such U.S. Loan Party, and appropriate records of the
corporate proceedings of each such U.S. Loan Party, (iii) for each U.S. Loan
Party that is a limited liability company, the Certificate or Articles of
Formation and the
 

 
 

--------------------------------------------------------------------------------

 
 
JPMorgan Chase Bank, N.A.,
    As Administrative Agent
Lenders set forth on Schedule A hereto
February __, 2015
Page Two 
 

Limited Liability Company Operating Agreement of such U.S. Loan Party, as
amended to date, and appropriate records of the company proceedings of such U.S.
Loan Party, (iv) for each U.S. Loan Party that is a limited partnership, the
Certificate of Limited Partnership and the limited partnership agreement of such
U.S. Loan Party, as amended to date, and appropriate records of the partnership
proceedings of such U.S. Loan Party, (v) advice from the States of Delaware and
New York as to the incorporation or formation and good standing of each U.S.
Loan Party incorporated or formed in such State, and (vi) originals or copies
certified or otherwise identified to our satisfaction of such records,
agreements, instruments and certificates of public officials and of the U.S.
Loan Parties and Subsidiary Borrowers as we have deemed necessary and relevant
to form the basis for our opinions herein.  We have not conducted any
independent investigation, examination or inquiry of factual matters in
rendering the opinions set forth in this letter other than the document
examination described herein, and our opinion is qualified in all respects by
the scope of such document examination.
 
In our examination, we have assumed, and express no opinion as to, the
genuineness of all signatures, the authenticity and completeness of all
documents submitted to us as originals, the conformity to originals of all
documents submitted to us as copies, the authenticity of the originals of such
latter documents and the legal competence and capacity of all natural
persons.  We have also assumed that the Transaction Agreements are binding and
enforceable obligations of each of the parties thereto (other than the U.S. Loan
Parties and the Subsidiary Borrowers), and that each such other party and each
Subsidiary Borrower has obtained all consents, authorizations (including
corporate or partnership authorization, as the case may be, by the Subsidiary
Borrowers), permits and governmental approvals required for the consummation and
performance of the Transaction Agreements to which it is a party (except as
otherwise provided in Paragraph 3 below).  As to certain factual matters
material to this opinion, we have relied upon representations and warranties of
the U.S. Loan Parties and the Subsidiary Borrowers with respect thereto set
forth in the Transaction Agreements or in certificates with respect thereto
signed by officers of the U.S. Loan Parties and the Subsidiary Borrowers, to the
extent deemed appropriate by us, and we have made no independent investigation
thereof, except as expressly indicated herein.  We have assumed the accuracy and
completeness of the information obtained from public officials and records
included in the documents referred to above.
 
We have assumed that there was not any fraud, misrepresentation, omission or
deceit by any person in connection with the negotiation, execution, delivery and
performance of the Transaction Agreements or any of the documents contemplated
thereby.  We have also assumed the absence of any mutual mistake of fact or
misunderstanding, duress or undue influence in the negotiation, execution or
delivery of the Transaction Agreements.  We have further assumed that there are
not any agreements or understandings, written or oral, between or


 
 

--------------------------------------------------------------------------------

 
 
JPMorgan Chase Bank, N.A.,
    As Administrative Agent
Lenders set forth on Schedule A hereto
February __, 2015
Page Three
 

among the U.S. Loan Parties, the Subsidiary Borrowers and the other parties to
the Transaction Agreements or any waiver of a right or remedy or usage of trade
or course of prior dealings among the parties that would define, alter,
supplement or qualify the terms of the Transaction Agreements or the Scheduled
Agreements (as hereinafter defined) to which any U.S. Loan Party or Subsidiary
Borrower is a party.
 
When, in this opinion, we have used the phrases “to our knowledge,” “known to
us” or phrases of like import, such phrases refer only to the present actual
knowledge (i.e., conscious awareness) of the attorneys who are presently with
this firm and who our records indicate have devoted substantive attention to
matters related to the Transaction Agreements.  In addition, except as expressly
set forth in this letter, we have not, in rendering our opinions in
Paragraph 2(d) below, reviewed court or other public records, but rather have
relied, solely as to the factual existence of any court orders, suits, actions,
proceedings, litigation or investigations of the type referenced therein, on (i)
certificates of officers of the U.S. Loan Parties and the Subsidiary Borrowers
and (ii) the representations and warranties of the U.S. Loan Parties and the
Subsidiary Borrowers contained in the Transaction Agreements.
 
Although, in connection with rendering this opinion, we have made the
assumptions set forth above and below and have relied upon the representations,
warranties and certificates referenced above, nothing has come to our attention
that has caused us to believe that we are not justified in relying on any of
such assumptions or on any of such representations, warranties or certificates.
 
We do not assume any responsibility for the accuracy, completeness or fairness
of any information, including, but not limited to, financial information,
furnished to you by or on behalf of the U.S. Loan Parties and/or the Subsidiary
Borrowers concerning the business, assets and affairs of the U.S. Loan Parties
and/or the Subsidiary Borrowers or any other information furnished to you by or
on behalf of the U.S. Loan Parties and/or the Subsidiary Borrowers or furnished
by us as special New York counsel to the U.S. Loan Parties and the Subsidiary
Borrowers, except for our conclusions of law in this opinion letter.
 
When the statements in this opinion are qualified by the term “material,” those
statements involve judgments and opinions as to the materiality or lack of
materiality of any matter to the U.S. Loan Parties, the Subsidiary Borrowers or
their respective businesses, prospects, assets or financial conditions, which
judgments and opinions are entirely those of the U.S. Loan Parties, the
Subsidiary Borrowers and their respective officers, after having been advised by
us as to the legal effect and consequences of such matters; however, such
opinions and judgments are not known to us to be incorrect.


 
 

--------------------------------------------------------------------------------

 
 
JPMorgan Chase Bank, N.A.,
    As Administrative Agent
Lenders set forth on Schedule A hereto
February __, 2015
Page Four
 

In rendering the opinions herein with respect to matters of good standing and
other matters within the knowledge of public officials, we have relied solely
upon certificates of recent date of such officials.
 
Based on the foregoing, and subject to the assumptions and qualifications
hereinafter set forth, it is our opinion that:
 
1.           Based solely on the advice from the States of their respective
incorporation or formation, each of the U.S. Loan Parties has been duly
incorporated or formed, is existing and is in good standing under the laws of
the state of such U.S. Loan Party’s incorporation or formation.  Each U.S. Loan
Party has the corporate, limited liability company or limited partnership, as
the case may be, power and authority to own its property and to conduct its
business as is now being conducted.
 
2.           The execution, delivery and performance by each U.S. Loan Party of
the Transaction Agreements to which it is a party (a) have been duly authorized
by all requisite corporate, limited liability company or limited partnership
action on the part of such U.S. Loan Party, (b) will not result in a breach of
or constitute a default under as applicable, the Articles or Certificate of
Incorporation or Bylaws, the Certificate or Articles of Formation or the Limited
Liability Company Operating Agreement or the Certificate of Limited Partnership
or the limited partnership agreement of such U.S. Loan Party, (c) will not
violate any law, rule or regulation of the United States of America or the State
of New York or the General Corporation Law of the State of Delaware, or the
Limited Liability Company Act of the State of Delaware or the Revised Uniform
Limited Partnership Act of the State of Delaware, (d) will not violate any
judgment, order or decree of any court or governmental authority of the United
States of America or the State of New York of which we have knowledge, naming
any U.S. Loan Party, and (e) will not violate any of the agreements listed on
Schedule C hereto (the “Scheduled Agreements”).
 
3.           The execution, delivery and performance by each Subsidiary Borrower
of the Transaction Agreements to which it is a party will not result in a breach
of or constitute a default under (a) any law, rule or regulation of the United
States of America or the State of New York or (b) the Scheduled Agreements.
 
4.           Each of the Transaction Agreements to which any U.S. Loan Party is
a party has been duly executed and delivered by such U.S. Loan Party.  Each of
the Transaction Agreements to which any U.S. Loan Party or any Subsidiary
Borrower is a party constitutes the valid and legally binding obligation of such
U.S. Loan Party or Subsidiary Borrower, as the case may be, enforceable against
such U.S. Loan Party or Subsidiary Borrower in accordance with its terms.
 


 
 

--------------------------------------------------------------------------------

 
 
JPMorgan Chase Bank, N.A.,
    As Administrative Agent
Lenders set forth on Schedule A hereto
February __, 2015
Page Five
 

5.    No authorization, approval, or other action by any U.S. Loan Party or
Subsidiary Borrower, and no notice to, consent of, order of or filing by any
U.S. Loan Party or Subsidiary Borrower with, any United States Federal or New
York governmental authority, or under the General Corporation Law of the State
of Delaware, the Limited Liability Company Act of the State of Delaware or the
Revised Uniform Limited Partnership Act of the State of Delaware is required in
connection with the execution, delivery and performance by such U.S. Loan Party
or Subsidiary Borrower of the Transaction Agreements to which it is a party.
 
6.           To our knowledge, there is no pending or threatened action, suit,
or proceeding against any U.S. Loan Party or Subsidiary Borrower, or the
property of any U.S. Loan Party or Subsidiary Borrower, in any court or
tribunal, or before any arbitrator of any kind or before or by any Governmental
Authority (A) asserting the invalidity of any of the Transaction Agreements or
any document to be delivered by any U.S. Loan Party or Subsidiary Borrower
thereunder, or (B) seeking any determination or ruling that might materially and
adversely affect (i) the performance by any U.S. Loan Party or Subsidiary
Borrower of its obligations under the Transaction Agreements or any document to
be delivered thereunder, or (ii) the validity or enforceability of the
Transaction Agreements or any documents to be delivered thereunder.
 
7.           No U.S. Loan Party or Subsidiary Borrower is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.
 
The opinions herein are subject to the following qualifications:
 
(i)           We express no opinion as to the enforceability of any provision of
the Transaction Agreements or other instruments to the extent such provision may
be subject to, and affected by (A) applicable bankruptcy, insolvency,
moratorium, receivership, assignment for the benefit of creditors or other
similar state or federal laws affecting the rights and remedies of creditors
generally (including, without limitation, fraudulent conveyance or transfer
laws) and judicially developed doctrines in this area, such as equitable
subordination and substantive consolidation of entities, (B) equitable
principles (whether considered in a proceeding in equity or at law), (C) an
implied covenant of good faith, diligence, reasonableness and fair dealing,
concepts of materiality and the requirement that the right, remedy or penalty
sought to be proportionate to the breach, default or injury, (D) possible
judicial action giving effect to foreign laws or foreign governments or judicial
action affecting or relating to the rights or remedies of creditors, and (E)
compliance with, and limitations imposed by, procedural requirements relating to
the exercise of remedies.  In addition, we express no opinion on the
enforceability of certain rights and remedies set forth in the Transaction
Agreements or other instruments to the extent such rights or remedies may be
limited by applicable state law, but in our opinion, such laws will


 
 

--------------------------------------------------------------------------------

 
 
JPMorgan Chase Bank, N.A.,
    As Administrative Agent
Lenders set forth on Schedule A hereto
February __, 2015
Page Six
 

not materially interfere with the practical realization of the principal
benefits intended to be provided by the Transaction Agreements or such
instruments.
 
(ii)           We express no opinion with respect to the enforceability of
provisions in the Transaction Agreements providing for (A) specific performance,
injunctive relief or other equitable remedies, regardless of whether such
enforceability is sought in a proceeding in equity or at law, (B) any
indemnification, hold harmless, release or exculpation, the enforceability of
which may be limited by applicable federal and state securities laws and general
principles of public policy or that purport to indemnify or hold harmless a
party for, or release, exculpate or exempt a party from, its own action or
inaction involving gross negligence, recklessness, willful misconduct or
unlawful conduct or (C) a choice of law to the extent limited by the
choice-of-law rules of the State of New York and general principles of public
policy.
 
(iii)           We express no opinion concerning any provisions in the
Transaction Agreements which (A) purport to change or alter the manner in which
service of process may be effected under applicable law, (B) relate to the
submission of jurisdiction, insofar as they purport to confer subject matter
jurisdiction on a court to adjudicate any controversy relating to the
Transaction Agreements in any circumstances in which such court would not have
subject matter jurisdiction, (C) relate to the enforceability of the choice of
New York law or a choice of forum of a Federal court or a state court located in
the State of New York in an action or proceeding in Federal court or in a state
court outside of the State of New York or (D) relate to setoffs in respect of
participations purchased in the Loans or the Letters of Credit.
 
(iv)           We express no opinion concerning any law other than the internal
laws of the State of New York, the General Corporation Law of the State of
Delaware, the Limited Liability Act of the State of Delaware, the Revised
Uniform Limited Partnership Act of the State of Delaware and the federal law of
the United States, and we express no opinion with respect to the applicability
thereto or the effect of the laws of any other jurisdiction, or in the case of
Delaware, any other laws, or as to matters of municipal law or the laws of any
local agencies within any state.  We note that we are not members of the Bar of
the State of Delaware and our knowledge of the General Corporation Law of the
State of Delaware, the Limited Liability Act of the State of Delaware and the
Revised Uniform Limited Partnership Act of the State of Delaware is derived from
a reading of the most recent compilation of such statutes available to us
without consideration of any judicial or administrative interpretations thereof.
 
(v)           We express no opinion as to compliance with applicable
environmental, pension, tax, employee benefit, land use, anti-money laundering,
antifraud or antitrust statutes, rules or regulations of state or federal law.


 
 

--------------------------------------------------------------------------------

 
 
JPMorgan Chase Bank, N.A.,
    As Administrative Agent
Lenders set forth on Schedule A hereto
February __, 2015
Page Seven 
 

(vi)    We express no opinion with respect to or regarding any matters
pertaining to patents, trademarks or copyrights.
 
(vii)           We express no opinion as to the enforceability of any provision
in any of the Transaction Agreements (A) purporting to preclude the modification
of a Transaction Agreement other than through a writing signed by all the
parties to such Transaction Agreement, (B) to the effect that failure to
exercise or delay in exercising a right or remedy will not operate as a waiver
of the right or remedy, (C) purporting to require the payment or reimbursement
of fees, costs, expenses, or other amounts without regard to whether they are
reasonable in nature or amount, or (D) purporting to bind third parties who are
not parties to the Transaction Agreements.
 
(viii)           We express no opinion as to any mortgage, indenture, lease,
contract or other agreement (oral or written) or undertaking of any U.S. Loan
Party or Subsidiary Borrower other than the Scheduled Agreements.
 
(ix)           Our opinions set forth above are based upon our consideration of
those statutes, rules and regulations which, in our experience, are normally
applicable to those transactions contemplated by the Transaction Agreements.
 
(x)           We express no opinion as to the enforceability of any purported
waiver by any Person of any right granted pursuant to statute which may not be
legally waived or the effectiveness of any purported waiver by any Person of any
right granted pursuant to statute which may not be legally waived.
 
Our opinions set forth in this letter are based upon the facts in existence and
the laws in effect on the date hereof and we expressly disclaim any obligation
to update our opinions herein, regardless of whether changes in such facts or
laws come to our attention after the delivery hereof.
 
This opinion is rendered only to you and is solely for your benefit in
connection with the above transactions.  This opinion may not be relied upon by
any other Person or for any other purpose without our prior written consent.  At
your request, we hereby consent to reliance hereon by any assignee under the
Credit Agreement pursuant to an assignment that is made and consented to in
accordance with the express provisions of Section 10.04 of the Credit Agreement,
on the condition and understanding that (i) this opinion speaks only as of the
date hereof, (ii) we have no responsibility or obligation to update this
opinion, to consider its applicability or correctness to other than its
addressees, or to take into account changes in law, facts or any other
developments of which we may later become aware, and (iii) any such reliance


 
 

--------------------------------------------------------------------------------

 
 
JPMorgan Chase Bank, N.A.,
    As Administrative Agent
Lenders set forth on Schedule A hereto
February __, 2015
Page Eight
 

by a future assignee must be actual and reasonable under the circumstances
existing at the time of assignment, including any changes in law, facts or any
other developments known to or reasonably knowable by the assignee at such time.
 
This opinion may not be used, circulated, quoted or otherwise referred to for
any other purpose other than disclosure (i) to your auditors and professional
advisers, and (ii) as required by law or pursuant to legal process.
 
                    Very truly yours,



 
 

--------------------------------------------------------------------------------

 
EXHIBIT C

FORM OF GUARANTEE AGREEMENT
 
GUARANTEE AGREEMENT, dated as of February 11, 2015 (this “Guarantee”), made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time party to the Amended and Restated Credit Agreement,
dated as of February 11, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Ralph Lauren Corporation (the
“Parent Borrower”), Acqui Polo C.V., Polo Fin B.V. and Ralph Lauren Asia Pacific
Limited (together with the Parent Borrower, the “Borrowers”), the Lenders and
the Administrative Agent.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each Guarantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the Guarantors in connection with the operation of their respective
businesses;
 
WHEREAS, the Borrowers and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Guarantee
to the Administrative Agent for the ratable benefit of the Lenders;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Lenders, as follows:
 
 
SECTION 1.   DEFINED TERMS
 
1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
 
(b)           The following terms shall have the following meanings:
 
“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of each Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to any Borrower, whether
 

 
 

--------------------------------------------------------------------------------

 
2



 
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent or any Lender (or, in the case of any
Specified Swap Agreement and Specified Cash Management Agreement, any Affiliate
of any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement and this Guarantee, any Letter
of Credit, any Specified Swap Agreement, any Specified Cash Management
Agreement, any guarantee thereof or any other document made, delivered or given
in connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by any Borrower pursuant to the terms of any of the foregoing
agreements).  Notwithstanding the foregoing, for purpose of determining the
obligations of any Guarantor under this Guarantee Agreement, the definition of
“Borrower Obligations” shall not create any guarantee by any Guarantor of any
Excluded Swap Obligations of such Guarantor.
 
“Reimbursement Obligation”:  the obligation of the Parent Borrower (or a
Subsidiary, if applicable) to reimburse the applicable Issuing Bank pursuant to
Section 2.04(e) of the Credit Agreement for amounts drawn under Letters of
Credit.
 
“Supported Guarantor” means (i) a corporation, partnership, proprietorship,
organization, trust or other entity other than a “commodity pool” as defined in
Section 1a(10) of the Commodity Exchange Act and Commodity Futures Trading
Commission regulations thereunder that would not constitute an Eligible Contract
Participant but for the effect of the keepwell provided in Section 2.8 hereof or
(ii) a person that the Commodity Futures Trading Commission has determined is
eligible to qualify as an Eligible Contract Participant under Section 1a(18) of
the Commodity Exchange Act by virtue of being a beneficiary of a keepwell and
that would not qualify as an Eligible Contract Participant but for the effect of
the keepwell provided in Section 2.8 hereof.
 
1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guarantee
shall refer to this Guarantee as a whole and not to any particular provision of
this Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.
 
(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
 
SECTION 2.   GUARANTEE
 
2.1           Guarantee.  (a)  Each Guarantor hereby, jointly and severally,
unconditionally and irrevocably guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by each
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations (other than, with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor).  As used in this Guarantee, the
term “Lenders” includes affiliates of Lenders which are parties to any Specified
Cash Management Agreements or Specified Swap Agreements.
 
(b)           Anything herein to the contrary notwithstanding, the maximum
liability of each Guarantor hereunder shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).
 

 
 

--------------------------------------------------------------------------------

 
3



(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing this Guarantee or affecting the rights and remedies
of the Administrative Agent or any Lender hereunder.
 
(d)           This Guarantee shall remain in full force and effect until all the
Borrower Obligations and the obligations of each Guarantor under this Guarantee
shall have been satisfied by payment in full in immediately available funds, no
Letter of Credit shall be outstanding and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrowers may be free from any Borrower Obligations.
 
(e)           No payment made by any Borrower, any Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Borrower, any Guarantor, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full in
immediately available funds, no Letter of Credit shall be outstanding and the
Commitments are terminated.
 
2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.
 
2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrowers or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrowers or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrowers
on account of the Borrower Obligations are paid in full in immediately available
funds, no Letter of Credit shall be outstanding and the Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full in immediately available funds, such amount shall be held
by such Guarantor for the benefit of the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
 
2.4           Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
 

 
 

--------------------------------------------------------------------------------

 
4



 
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any Lender shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
this Guarantee.
 
2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon this Guarantee; and all dealings between any Borrower and any
Guarantor, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrowers or any Guarantor with respect to the Borrower
Obligations.  Each Guarantor understands and agrees that this Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower for the Borrower Obligations, or of such Guarantor
under this Guarantee, in bankruptcy or in any other instance.  When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrowers, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
 
2.6           Reinstatement.  This Guarantee shall continue to be effective, or
shall be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Borrower Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or
 

 
 

--------------------------------------------------------------------------------

 
5



 
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
 
2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in dollars or the applicable Alternative Currency at the office of
the Agent located at JPMorgan Chase Bank, N.A., Loan and Agency Services Group,
10 South Dearborn, Floor 7, Chicago, Illinois 60603.
 
2.8           Keepwell.  Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Supported
Guarantor for such Supported Guarantor to qualify as an Eligible Contract
Participant during the Swap Guarantee Eligibility Period in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this Guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and effect until the obligations of the Borrowers under the
Credit Agreement have expired, been discharged or have otherwise been terminated
in accordance with the terms of the Credit Agreement.  Each Qualified Keepwell
Provider intends that this Section 2.8 constitute, and this Section 2.8 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Supported Guarantor for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
 
 
SECTION 3.   THE ADMINISTRATIVE AGENT
 
Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guarantee with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any right or remedy provided for herein or resulting or arising out of
this Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
 
 
SECTION 4.   MISCELLANEOUS
 
4.1           Amendments in Writing.  None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.02(b) of the Credit Agreement.
 
4.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent, any Lender or any Guarantor to be effective shall be in
writing, shall be given in the manner and at the addresses specified in Section
10.01 of the Credit Agreement (or, in the case of any Guarantor, to such
Guarantor c/o the Parent Borrower at the address of the Parent Borrower set
forth in said Section or at such other address as the Parent Borrower may
provide in accordance with Section 10.01(c) of the Credit Agreement) and shall
be deemed to have been duly given or made when received.
 

 
 

--------------------------------------------------------------------------------

 
6



4.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Administrative Agent or any Lender, any right, power or privilege hereunder
shall operate as a waiver thereof.  No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  A waiver by the
Administrative Agent or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Lender would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
4.4           Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent for all its
reasonable out-of-pocket expenses incurred in collecting against such Guarantor
under this Guarantee or otherwise enforcing or preserving its rights under this
Guarantee, including, without limitation, the fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent.
 
(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or similar
taxes which may be payable or determined to be payable in connection with any of
the transactions contemplated by this Guarantee.
 
(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Guarantee to the extent the
Parent Borrower would be required to do so pursuant to Section 10.03 of the
Credit Agreement.
 
(d)           The agreements in this Section 4.4 shall survive repayment of the
Borrower Obligations and all other amounts payable under the Credit Agreement.
 
4.5           Successors and Assigns.  This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.
 
4.6           Set-Off.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Guarantor against
any of and all the obligations of such Guarantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand for payment under this Guarantee and although such
obligations may be unmatured; provided that, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation”, no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 

 
 

--------------------------------------------------------------------------------

 
7



4.7           Counterparts.  This Guarantee may be executed by one or more of
the parties to this Guarantee on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
4.8           Severability.  Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
4.9           Section Headings.  The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
4.10           Integration.  This Guarantee represents the agreement of each
Guarantor with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
 
4.11           GOVERNING LAW.  THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
4.12           Submission To Jurisdiction; Waivers.   (a)   Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guarantee, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Guarantee shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Guarantee against any Guarantor or its
properties in the courts of any jurisdiction.
 
(b)         Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(c)           Each party to this Guarantee irrevocably consents to service of
process in the manner provided for notices in Section 4.2.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
(d)           Each Guarantor waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any special, exemplary, punitive or consequential
damages.
 

 
 

--------------------------------------------------------------------------------

 
8



 
4.13           Additional Guarantors.  Each Subsidiary of the Parent Borrower
that is required to become a party to this Guarantee pursuant to Section 5.09 of
the Credit Agreement or is designated by the Parent Borrower to be a Guarantor
pursuant to the definition of “Guarantor” in Section 1.01 of the Credit
Agreement shall execute and deliver to the Administrative Agent an Assumption
Agreement in the form of Annex 1 hereto and thereupon shall become a Guarantor
under this Guarantee.
 
4.14           Releases.  (a)  At such time as the Loans, the Reimbursement
Obligations and the other Borrower Obligations shall have been paid in full in
immediately available funds, the Commitments have been terminated and no Letters
of Credit shall be outstanding, this Guarantee Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Guarantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party.
 
(b)           At the request and sole expense of the Parent Borrower, a
Guarantor shall be released from its obligations hereunder in the event that all
the Equity Interests of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Parent Borrower shall have delivered to the Administrative Agent, at least
ten Business Days prior to the date of the proposed release, a written request
for release identifying the relevant Guarantor and the terms of the sale or
other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Parent
Borrower stating that such transaction is in compliance with the Credit
Agreement.
 
4.15           WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.
 
ACQUI POLO GP, LLC
     
By:
   
Name:
 
Title:
           
RALPH LAUREN RETAIL, INC. (f/k/a FASHIONS OUTLET OF AMERICA, INC.)
       
By:
   
Name:
 
Title:
         
RALPH LAUREN JEANS COMPANY, LLC (f/k/a POLO APPAREL, LLC, POLO APPAREL OF TEXAS,
LTD.)
       
By:
   
Name:
 
Title:
       
PRL FASHIONS, INC.
       
By:
   
Name:
 
Title:
   






 
 

--------------------------------------------------------------------------------

 





PRL INTERNATIONAL, INC.
     
By:
   
Name:
 
Title:
           
PRL NETHERLANDS LIMITED, LLC
       
By:
   
Name:
 
Title:
         
PRL USA HOLDINGS, INC.
       
By:
   
Name:
 
Title:
       
PRL USA, INC.
       
By:
   
Name:
 
Title:
       
RALPH LAUREN HOME COLLECTION, INC.
       
By:
   
Name:
 
Title:
   




 
 

--------------------------------------------------------------------------------

 





RL FRAGRANCES, LLC
     
By:
   
Name:
 
Title:
           
SUN APPAREL, LLC (f/k/a SUN APPAREL, INC.)
       
By:
   
Name:
 
Title:
         
THE POLO/LAUREN COMPANY, L.P.
By:
PRL International, Inc. its General Partner
       
By:
   
Name:
 
Title:
           
THE RALPH LAUREN WOMENSWEAR
COMPANY, L.P.
By:
Ralph Lauren Womenswear, LLC,
its General Partner
       
By:
   
Name:
 
Title:
           
RALPH LAUREN MEDIA, LLC
       
By:
   
Name:
 
Title:
   





 
 

 
 

--------------------------------------------------------------------------------

 

Annex 1 to
Guarantee Agreement
 
 
ASSUMPTION AGREEMENT, dated as of ________________, 201_, made by
______________________________ (the “Additional Guarantor”), in favor of
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below.  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.
 
W I T N E S S E T H :
 
WHEREAS, Ralph Lauren Corporation (the “Parent Borrower”), Acqui Polo C.V., Polo
Fin B.V. and Ralph Lauren Asia Pacific Limited, the Lenders and the
Administrative Agent have entered into the Amended and Restated Credit
Agreement, dated as of February 11, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, certain of the Parent
Borrower’s Subsidiaries (other than the Additional Guarantor) have entered into
the Guarantee Agreement, dated as of February 11, 2015 (as amended, supplemented
or otherwise modified from time to time, the “Guarantee Agreement”) in favor of
the Administrative Agent for the benefit of the Lenders;
 
WHEREAS, the Credit Agreement requires or permits the Additional Guarantor to
become a party to the Guarantee Agreement; and
 
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.  Guarantee Agreement.  By executing and delivering this Assumption Agreement,
as provided in Section 4.13 of the Guarantee Agreement, the Additional Guarantor
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder.
 
2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[ADDITIONAL GUARANTOR]
       
By:
   
Name:
 
Title:
   


 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-1



FORM OF NEW LENDER SUPPLEMENT
 


SUPPLEMENT, dated as of _______ ___, 201_, to the Amended and Restated Credit
Agreement, dated as of February 11, 2015, as amended, supplemented or otherwise
modified from time to time (the “Credit Agreement”) among RALPH LAUREN
CORPORATION (the “Parent Borrower”), ACQUI POLO C.V., POLO FIN B.V., RALPH
LAUREN ASIA PACIFIC LIMITED, the Lenders party thereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.


W I T N E S S E T H:


WHEREAS, the Credit Agreement provides in Section 2.01(c) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower and the Administrative Agent (which
consent of the Administrative Agent shall not be unreasonably withheld) by
executing and delivering to the Parent Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and


WHEREAS, the undersigned now desires to become a party to the Credit Agreement;


NOW, THEREFORE, the undersigned hereby agrees as follows:


1.  The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Parent Borrower and the Administrative Agent (or on such other date as may
be agreed upon among the undersigned, the Parent Borrower and the Administrative
Agent), become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Commitment of $__________.


2.  The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements most recently
delivered pursuant to Section 5.01(a) and (b) thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender including,
without limitation, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 2.15(e) of the Credit
Agreement.


3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:





 
(Address)


 
 

--------------------------------------------------------------------------------

 




 
(Attention)
   
(Telecopy)
   
(Telephone)





4.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.




[Remainder of page left blank intentionally.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.







 
(Name of Lender)
       
By:
   
Name:
 
Title:
   















Accepted this __ day of
_________, 201_
       
RALPH LAUREN CORPORATION
       
By
     
Name:
 
Title:
             
Accepted this __ day of
__________, 201_
   
JPMORGAN CHASE BANK, N.A. as Administrative Agent
       
By
     
Name:
 
Title:
 




 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-2



FORM OF
COMMITMENT INCREASE SUPPLEMENT


SUPPLEMENT, dated as of _______ ___, 201_, to the Amended and Restated Credit
Agreement, dated as of February 11, 2015, as amended, supplemented or otherwise
modified from time to time (the “Credit Agreement”) among RALPH LAUREN
CORPORATION (the “Parent Borrower”), ACQUI POLO C.V., POLO FIN B.V., RALPH
LAUREN ASIA PACIFIC LIMITED, the Lenders party thereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.


W I T N E S S E T H:


WHEREAS, the Credit Agreement provides in Section 2.01(d) thereof that any
Lender may increase its Commitment under the Credit Agreement with the consent
of the Parent Borrower and the Administrative Agent by executing and delivering
to the Parent Borrower and the Administrative Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and


WHEREAS, the undersigned now desires to increase its Commitment under the Credit
Agreement;


NOW, THEREFORE, the undersigned hereby agrees as follows:


1.  The undersigned agrees that, on the date this Supplement is accepted by the
Parent Borrower and the Administrative Agent (or on such other date as may be
agreed upon among the undersigned, the Parent Borrower and the Administrative
Agent), its Commitment shall be increased by $___________ from $_____________ to
$____________.


2.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.




[Remainder of page left blank intentionally.]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.







 
(Name of Lender)
       
By:
   
Name:
 
Title:
   


 






Accepted this __ day of
_________, 201_
       
RALPH LAUREN CORPORATION
       
By
     
Name:
 
Title:
         
Accepted this __ day of
__________, 201_
   
JPMORGAN CHASE BANK, N.A. as Administrative Agent
       
By
     
Name:
 
Title:
 




 
 

--------------------------------------------------------------------------------

 
EXHIBIT E-1

FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 11, 2015 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among RALPH LAUREN CORPORATION, ACQUI POLO
C.V., POLO FIN B.V., RALPH LAUREN ASIA PACIFIC LIMITED, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender
from time to time party thereto.
 
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on the applicable IRS Form W-8.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
       
By
     
Name:
 
Title:
   

Date: ______________ __, 201_

 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT E-2

FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 11, 2015 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among RALPH LAUREN CORPORATION, ACQUI POLO
C.V., POLO FIN B.V., RALPH LAUREN ASIA PACIFIC LIMITED, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender
from time to time party thereto.
 
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on the applicable IRS Form W-8.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


 
[NAME OF PARTICIPANT]
       
By
     
Name:
 
Title:
   

Date: ______________ __, 201_]

 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT E-3



U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of  February 11, 2015 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among RALPH LAUREN CORPORATION, ACQUI POLO
C.V., POLO FIN B.V., RALPH LAUREN ASIA PACIFIC LIMITED, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender
from time to time party thereto.
 
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned's or its partners/members' conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) the applicable IRS Form W-8 or
(ii) an IRS Form W-8IMY accompanied by the applicable IRS Form W-8 from each of
such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
       
By
     
Name:
 
Title:
   

Date: ______________ __, 201_]

 
 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT E-4

U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 11, 2015 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among RALPH LAUREN CORPORATION, ACQUI POLO
C.V., POLO FIN B.V., RALPH LAUREN ASIA PACIFIC LIMITED, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender
from time to time party thereto.
 
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments in question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) the
applicable IRS Form W-8 or (ii) an IRS Form W-8IMY accompanied by the applicable
IRS Form W-8 from each of such partner's/member's beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
       
By
     
Name:
 
Title:
   

Date: ______________ __, 201_]


